Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

dated as of December 9, 2010

among

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

SECTION 1.

  

DEFINITIONS

     1   

1.1

  

General Definitions

     1   

1.2

  

Definitions; Interpretation

     8   

SECTION 2.

  

GRANT OF SECURITY

     8   

2.1

  

Grant of Security

     8   

2.2

  

Certain Limited Exclusions

     9   

SECTION 3.

  

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10   

3.1

  

Security for Obligations

     10   

3.2

  

Continuing Liability Under Collateral

     10   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES AND COVENANTS

     11   

4.1

  

Generally

     11   

4.2

  

Equipment and Inventory

     14   

4.3

  

Receivables

     16   

4.4

  

Investment Related Property

     18   

4.5

  

Material Contracts

     26   

4.6

  

Letter of Credit Rights

     27   

4.7

  

Intellectual Property

     28   

4.8

  

Commercial Tort Claims

     32   

SECTION 5.

  

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

     32   

5.1

  

Access; Right of Inspection

     32   

5.2

  

Further Assurances

     32   

5.3

  

Additional Grantors

     34   

SECTION 6.

  

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     34   

6.1

  

Power of Attorney

     34   

6.2

  

No Duty on the Part of Collateral Agent or Secured Parties

     35   

SECTION 7.

  

REMEDIES

     35   

7.1

  

Generally

     35   

7.2

  

Application of Proceeds

     37   

7.3

  

Sales on Credit

     37   

7.4

  

Deposit Accounts

     38   

7.5

  

Investment Related Property

     38   

7.6

  

Intellectual Property

     38   

7.7

  

Cash Proceeds

     40   

 

i



--------------------------------------------------------------------------------

SECTION 8.

  

COLLATERAL AGENT

     41   

SECTION 9.

  

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

     41   

SECTION 10.

  

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     42   

SECTION 11.

  

MISCELLANEOUS

     42   

 

SCHEDULE 4.1    —    GENERAL INFORMATION SCHEDULE 4.2    —    LOCATION OF
EQUIPMENT AND INVENTORY SCHEDULE 4.4    —    INVESTMENT RELATED PROPERTY
SCHEDULE 4.5    —    MATERIAL CONTRACTS SCHEDULE 4.6    —    DESCRIPTION OF
LETTERS OF CREDIT SCHEDULE 4.7    —    INTELLECTUAL PROPERTY - EXCEPTIONS
SCHEDULE 4.8    —    COMMERCIAL TORT CLAIMS EXHIBIT A    —    PLEDGE SUPPLEMENT
EXHIBIT B    —    UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of December 9, 2010 (this
“Agreement”), among EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
GOLDMAN SACHS BANK USA, as collateral agent for the Secured Parties (as herein
defined) (in such capacity as collateral agent, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1 hereof;

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
MORTON’S RESTAURANT GROUP, INC., a Delaware corporation (“Holdings”), MORTON’S
OF CHICAGO, INC. (“Company”), CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors,
the lenders party thereto from time to time (together with their successors and
assigns, the “Lenders”) and GOLDMAN SACHS BANK USA, as Administrative Agent,
Collateral Agent and Lead Arranger;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Interest Rate Agreements with one or more
Lender Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Interest Rate Agreements, respectively, for which each Grantor will receive
substantial direct and indirect benefits, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Interest Rate
Agreements as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS.

1.1 General Definitions.

In this Agreement, the following terms shall have the following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

“Additional Grantors” shall have the meaning assigned in Section 5.3.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Company” shall have the meaning set forth in the recitals.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in
Schedule 4.7(A) (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all tax refunds, all
licenses, permits, concessions and authorizations, all Pledged Agreements and
all Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).

“Grantors” shall have the meaning set forth in the preamble.

“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; and all goods which are
returned to or repossessed by any Grantor, all computer programs embedded in any
goods and all accessions thereto and products thereof (in each case, regardless
of whether characterized as inventory under the UCC).

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lender” shall have the meaning set forth in the recitals.

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

“Money” shall mean “money” as defined in the UCC.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment thereof or granting of a security interest therein (either by its
terms or by any federal or state statutory prohibition or otherwise irrespective
of whether such prohibition or restriction is enforceable under Section 9-406
through 409 of the UCC).

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof,

 

4



--------------------------------------------------------------------------------

(iii) all rights corresponding thereto throughout the world, (iv) all inventions
and improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, amended and restated,
supplemented and/or otherwise modified from time to time.

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on
Schedule 4.4(A) under the

 

5



--------------------------------------------------------------------------------

heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares or on the books of any securities intermediary pertaining to such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection with any security for the Receivables, and
amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

6



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness or instruments commonly known as “securities”, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a

 

7



--------------------------------------------------------------------------------

writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, including but not
limited to: (i) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (ii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation.

All capitalized terms used herein (including the preamble and recitals hereto)
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement or, if not defined therein, in the UCC. References to
“Sections,” “Exhibits” and “Schedules” shall be to Sections, Exhibits and
Schedules, as the case may be, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security.

Each Grantor hereby grants to the Collateral Agent, for the benefit of Secured
Parties, a security interest in and continuing lien on all of such Grantor’s
right, title and interest in, to and under all personal property of such Grantor
including, but not limited to the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

 

8



--------------------------------------------------------------------------------

(d) General Intangibles;

(e) Goods;

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims;

(n) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.1 hereof
attach to any of the following: (collectively, the “Excluded Property”)
(a) property to the extent that such grant of a security interest (i) is
prohibited by any statute, law, rule, regulation, order or other requirement of
a Governmental Authority, (ii) requires a consent not obtained of any
Governmental Authority pursuant to such statute, law, rule, regulation, order or
other requirement, or is prohibited by, constitutes a breach or default under,
or results in the termination of, any contract, lease, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Debt, any
applicable shareholder or similar agreement (other than to the extent such
statute, law, rule, regulation, order or other requirement, or the term in such
contract, lease, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination is ineffective under applicable law; provided however that, the
Collateral shall include and such security interest shall attach immediately to
any applicable portion of the property described in this clause (a) at such time
as the condition causing such prohibition, breach, default or termination shall
be remedied and to the extent severable, shall attach immediately to any portion
of such property to the extent that such attachment does not result in any of
the consequences specified in clauses (i) and (ii) above, or (iii) would result
in the invalidation thereof with respect to any intent-to-use Trademark
application for which an

 

9



--------------------------------------------------------------------------------

amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(d), respectively, or if filed, has not been deemed in conformance with 15
U.S.C. § 1051(a) or examined and accepted, respectively, by the United States
Patent and Trademark Office, solely to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral, (b) any Excluded Account or (c) any of the
outstanding Capital Stock of a Controlled Foreign Corporation in excess of 65%
of the voting power of all classes of capital stock of such Controlled Foreign
Corporation entitled to vote; provided that, immediately upon a change in
applicable tax laws that would allow the pledge of a greater percentage of the
voting power of capital stock in a Controlled Foreign Corporation without
adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
capital stock of each Controlled Foreign Corporation owned directly by a
Grantor. Notwithstanding the foregoing, the Collateral shall include all
Proceeds of any Excluded Property, unless such Proceeds separately constitute
Excluded Property.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Obligations with respect
to every Grantor (collectively, the “Secured Obligations”).

3.2 Continuing Liability Under Collateral.

Notwithstanding anything herein to the contrary, (a) each Grantor shall remain
liable for all obligations with respect to the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any Secured Party, (b) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Equity Interests, and (c) the
exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

 

10



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than Permitted Liens;

(ii) it has indicated on Schedule 4.1(A)(as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number, if any, and (z) the jurisdiction where the chief
executive office or its sole place of business is (or the principal residence if
such Grantor is a natural person), and for the one-year period preceding the
date hereof has been, located.

(iii) the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

(iv) except as provided on Schedule 4.1(C) (as such schedule may be amended or
supplemented from time to time), it has not changed its name, jurisdiction of
organization, chief executive office or sole place of business (or principal
residence if such Grantor is a natural person) or its corporate structure in any
way (e.g., by merger, consolidation, change in corporate form or otherwise)
within the past five (5) years;

(v) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 4.1(D) hereof (as such schedule may be amended
or supplemented from time to time);

(vi) with respect to each agreement identified on Schedule 4.1(D), it has
indicated on Schedule 4.1(A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;

 

11



--------------------------------------------------------------------------------

(vii) (u) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(E) hereof (as such schedule may be amended or supplemented from
time to time) and other filings specified on a schedule hereto and delivered by
each Grantor, (v) upon delivery to the Collateral Agent, and the Collateral
Agent’s maintenance of possession of all Instruments, Chattel Paper and
certificated Pledged Equity Interests and Pledged Debt, (w) upon sufficient
identification of Commercial Tort Claims, (x) upon execution of a control
agreement establishing the Collateral Agent’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account, (y) upon consent of the issuer with respect to Letter of
Credit Rights, and (z) to the extent not subject to Article 9 of the UCC, upon
recordation of the security interests granted hereunder in Patents, Trademarks
and Copyrights in the applicable intellectual property registries, including but
not limited to the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Collateral Agent
hereunder constitute valid and perfected first priority Liens (subject in the
case of priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;

(viii) all actions and consents, including all filings, notices, registrations
and recordings necessary or desirable for the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

(ix) other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral is
on file in any filing or recording office except for (x) financing statements
for which proper termination statements have been delivered to the Collateral
Agent for filing and (y) financing statements filed in connection with Permitted
Liens;

(x) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for either (i) the pledge or grant
by any Grantor of the Liens purported to be created in favor of the Collateral
Agent hereunder or (ii) the exercise by Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable law), except (A) for the
filings contemplated by clause (vii) above and (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities;

 

12



--------------------------------------------------------------------------------

(xi) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xii) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

(xiii) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut;

(xiv) Except as described on Schedule 4.1(D), such Grantor has not become bound
as a debtor, either by contract or by operation of law, by a security agreement
previously entered into by another Person; and

(xv) Such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all other Persons at any time claiming any interest therein;

(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in material violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral;

(iii) it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise), sole
place of business (or principal residence if such Grantor is a natural person),
chief executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the Collateral Agent
in writing, by executing and delivering to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, at least ten (10) days prior
to any such change or establishment, identifying such new proposed name,
identity,

 

13



--------------------------------------------------------------------------------

corporate structure, sole place of business (or principal residence if such
Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Collateral Agent’s security interest in
the Collateral intended to be granted and agreed to hereby;

(iv) [INTENTIONALLY OMITTED];

(v) it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith or the failure to pay such
amounts would not reasonably be expected to have a Material Adverse Effect;
provided, such Grantor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
such Grantor or any of the Collateral as a result of the failure to make such
payment;

(vi) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on the value of the Collateral or any
portion thereof, the ability of any Grantor or the Collateral Agent to dispose
of the Collateral or any portion thereof, or the rights and remedies of the
Collateral Agent in relation thereto, including, without limitation, the levy of
any legal process against the Collateral or any portion thereof;

(vii) it shall not take or permit any action which could impair in any material
respect the Collateral Agent’s rights in the Collateral; and

(viii) it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise in accordance with the Credit Agreement.

4.2 Equipment and Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date, that:

(i) all of the Equipment and Inventory included in the Collateral is kept only
at the locations specified in Schedule 4.2 (as such schedule may be amended or
supplemented from time to time);

 

14



--------------------------------------------------------------------------------

(ii) any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended; and

(iii) none of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or
otherwise in the possession of a bailee or a warehouseman.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) it shall keep the Equipment, Inventory and any Documents evidencing any
Equipment and Inventory in the locations specified on Schedule 4.2 (as such
schedule may be amended or supplemented from time to time) unless it shall have
(a) notified the Collateral Agent in writing, by executing and delivering to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least thirty (30) days prior to any change in locations, identifying such new
locations and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby, or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder, with respect to such
Equipment and Inventory;

(ii) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
GAAP;

(iii) it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced therefor or the Collateral Agent;

(iv) if any Equipment or Inventory is in possession or control of any third
party, each Grantor shall join with the Collateral Agent in notifying the third
party of the Collateral Agent’s security interest and using commercially
reasonable efforts to obtain an acknowledgment from the third party that it is
holding the Equipment and Inventory for the benefit of the Collateral Agent; and

(v) with respect to any item of Equipment having a value in excess of $50,000
which is covered by a certificate of title under a statute of any jurisdiction
under the law of which indication of a security interest

 

15



--------------------------------------------------------------------------------

on such certificate is required as a condition of perfection thereof, it shall,
upon the request of the Collateral Agent, (A) provide information with respect
to any such Equipment, (B) execute and file with the registrar of motor vehicles
or other appropriate authority in such jurisdiction an application or other
document requesting the notation or other indication of the security interest
created hereunder on such certificate of title, and (C) deliver to the
Collateral Agent copies of all such applications or other documents filed during
such calendar quarter and copies of all such certificates of title issued during
such calendar quarter indicating the security interest created hereunder in the
items of Equipment covered thereby.

4.3 Receivables.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date, that:

(i) each Receivable (a) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account Debtor, (b) is and will be enforceable in accordance with its
terms, (c) is not and will not be subject to any setoffs, defenses, taxes,
counterclaims (except as arise in the ordinary course of business in accordance
with Grantor’s customary practices disclosed to the Collateral Agent) and (d) is
and will be in compliance with all applicable laws, whether federal, state,
local or foreign;

(ii) none of the Account Debtors in respect of any Receivable is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign. No Receivable requires the consent of the
Account Debtor in respect thereof in connection with the grant of the security
interest hereunder, except any consent which has been obtained; and

(iii) no Receivable is evidenced by, or constitutes, an Instrument or Chattel
Paper which has not been delivered to, or otherwise subjected to the control of,
the Collateral Agent to the extent required by, and in accordance with
Section 4.3(c).

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

 

16



--------------------------------------------------------------------------------

(ii) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Collateral Agent, all Chattel Paper and Instruments evidencing Receivables
(other than any delivered to the Collateral Agent as provided herein), with an
appropriate reference to the fact that the Collateral Agent has a security
interest therein;

(iii) it shall perform in all material respects all of its obligations with
respect to the Receivables;

(iv) it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a Material
Adverse Effect on the value of its Receivables, taken as a whole, as Collateral.
Other than in the ordinary course of business as generally conducted by it on
and prior to the date hereof, and except as otherwise provided in subsection
(v) below, following an Event of Default, such Grantor shall not (w) grant any
extension or renewal of the time of payment of any Receivable, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (y) release, wholly or partially,
any Person liable for the payment thereof, or (z) allow any credit or discount
thereon;

(v) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in its reasonable business
judgment. Notwithstanding the foregoing, the Collateral Agent shall have the
right, at any time following the occurrence and during the continuation of an
Event of Default, to: (1) notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and direct the Account Debtors under any Receivables to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent; (2) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent; and (3) enforce, at the expense of such Grantor, collection of
any such Receivables and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done. If the Collateral Agent notifies any Grantor that it has elected to
collect the Receivables in

 

17



--------------------------------------------------------------------------------

accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and

(vi) it shall use commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.

(c) Delivery and Control of Receivables. With respect to any Receivables in an
amount in excess of $50,000 or $150,000 in the aggregate that are evidenced by,
or constitute, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank: (i) with respect to any such Receivables in existence on the date hereof,
on or prior to the date hereof and (ii) with respect to any such Receivables
hereafter arising, within ten (10) days of such Grantor acquiring rights
therein. With respect to any Receivables which would constitute “electronic
chattel paper” under Article 9 of the UCC, each Grantor shall take all steps
necessary to give the Collateral Agent control over such Receivables (within the
meaning of Section 9-105 of the UCC): (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. Any Receivable not otherwise required to be
delivered or subjected to the control of the Collateral Agent in accordance with
this subsection (c) shall be delivered or subjected to such control upon request
of the Collateral Agent.

4.4 Investment Related Property.

4.4.1 Investment Related Property Generally

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A

 

18



--------------------------------------------------------------------------------

attached hereto, together with all Supplements to Schedules thereto, reflecting
such new Investment Related Property and all other Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Investment Related Property
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a supplement to Schedule 4.4
as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall immediately take all steps, if any, necessary to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Investment Related Property (including, without limitation,
delivery thereof to the Collateral Agent) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of the Collateral Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all ordinary cash dividends and
distributions and all scheduled payments of interest paid in respect of the
Investment Related Property; and

(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Collateral Agent.

(b) Delivery and Control.

(i) Each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the Credit Date and with respect to any Investment
Related Property hereafter acquired by such Grantor it shall comply with the
provisions of this Section 4.4.1(b) promptly after acquiring rights therein (or
as otherwise would comply with Section 5.10 of the Credit Agreement), in each
case in form and substance satisfactory to the Collateral Agent. With respect to
any Investment Related Property that is represented by a certificate or that is
an “instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of

 

19



--------------------------------------------------------------------------------

whether such certificate constitutes a “certificated security” for purposes of
the UCC. With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer agrees to comply with the Collateral Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor.

(c) Voting and Distributions.

(i) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the applicable Grantor in writing
of the election to exercise the rights under clause (ii) below:

(1) except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if the Collateral Agent
shall have notified such Grantor that, in the Collateral Agent’s reasonable
judgment, such action would have a Material Adverse Effect on the value of the
Investment Related Property or any part thereof; it being understood, however,
that neither the voting by such Grantor of any Pledged Stock for, or such
Grantor’s consent to, the election of directors (or similar governing body) at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 4.4.1(c)(i)(1); and

(2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;

 

20



--------------------------------------------------------------------------------

(3) Upon the occurrence and during the continuation of an Event of Default and
after written notice from the Collateral Agent to the applicable Grantor that
the Collateral Agent is exercising its rights under this clause:

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) Schedule 4.4(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the headings “Pledged Stock, “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

(ii) except as set forth on Schedule 4.4(B) (as such schedule may be amended or
supplemented from time to time), it has not acquired any equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years;

 

21



--------------------------------------------------------------------------------

(iii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and,
except as set forth on Schedule 4.4(B), there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

(iv) without limiting the generality of Section 4.1(a)(v), no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof, except for consents which have been obtained and are in full force and
effect;

(v) none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

(vi) except as otherwise set forth on Schedule 4.4(C) (as such schedule may be
amended or supplemented from time to time), none of the Pledged LLC Interests
and Pledged Partnership Interests are, or represent interests in issuers that
have opted to be, treated as securities under the uniform commercial code of any
jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) Except as otherwise expressly permitted under the Credit Agreement, without
the prior written consent of the Collateral Agent, it shall not vote to enable
or take any other action to: (a) amend or terminate any partnership agreement,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents in any way that materially changes the rights of
such Grantor with respect to any Investment Related Property or adversely
affects the validity, perfection or priority of the Collateral Agent’s security
interest, (b) permit any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets,
(d) waive any default under or breach of any terms of organizational document
relating to the

 

22



--------------------------------------------------------------------------------

issuer of any Pledged Equity Interest or the terms of any Pledged Debt or
(e) cause any issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (e), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;

(ii) it shall comply in all material respects with all of its obligations under
any partnership agreement or limited liability company agreement relating to
Pledged Partnership Interests or Pledged LLC Interests and shall enforce in all
material respects all of its rights with respect to any Investment Related
Property;

(iii) without the prior written consent of the Collateral Agent, it shall not
permit any issuer of any Pledged Equity Interest to merge or consolidate other
than as permitted under the Credit Agreement, unless (i) such issuer, if the
surviving Person, creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (ii) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
that is held by a Grantor is, upon such merger or consolidation, pledged
hereunder and no cash, securities or other property is distributed in respect of
the outstanding equity interests of any other constituent Grantor; provided that
if the surviving or resulting entity upon any such merger or consolidation is a
Controlled Foreign Corporation, then such Grantor shall only be required to
pledge equity interests in accordance with Section 2.2; and

(iv) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

 

23



--------------------------------------------------------------------------------

4.4.3 Pledged Debt

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and each Credit Date, that:

(i) Schedule 4.4 (as such schedule may be amended or supplemented from time to
time) sets forth under the heading “Pledged Debt” all of the Pledged Debt owned
by any Grantor and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company Indebtedness between the Grantors;

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that it
shall notify the Collateral Agent of any default under any Pledged Debt that has
caused, either in any individual case or in the aggregate, a Material Adverse
Effect.

4.4.4 Investment Accounts

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and each Credit Date, that:

(i) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest. Each Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or securities or other property
credited thereto;

(ii) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest. Each Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Collateral Agent
pursuant hereto) having either sole dominion and control (within the meaning of
common law) or “control” (within the meanings of Section 9-104 of the UCC) over,
or any other interest in, any such Deposit Account or any money or other
property deposited therein; and

(iii) Each Grantor has taken all actions necessary or desirable, including those
specified in Section 4.4.4(c), to: (a) establish Collateral Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the

 

24



--------------------------------------------------------------------------------

UCC) over any portion of the Investment Related Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodities Accounts (each as defined in the UCC);
(b) establish the Collateral Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts (other than the Excluded
Accounts); and (c) deliver all Instruments to the Collateral Agent.

(b) Covenant and Agreement. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that (i) it shall not close or
terminate any Investment Account without at least ten (10) days’ prior written
notice to the Collateral Agent and (ii) it shall not establish any new
Investment Account unless it gives the Collateral Agent at least ten (10) days’
prior written notice and a control agreement has been entered into by the
appropriate Grantor, Collateral Agent and securities intermediary or depository
institution at which such new account is to be maintained in accordance with the
provisions of Section 4.4.4(c).

(c) Delivery and Control.

(i) With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement reasonably acceptable in form and substance to the Collateral Agent
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor. With respect to
any Investment Related Property that is a “Deposit Account” (other than Excluded
Accounts) and is maintained in the United States, it shall cause the depositary
institution maintaining such account to enter into an agreement reasonably
acceptable to the Collateral Agent, pursuant to which the Collateral Agent shall
have both sole dominion and control over such Deposit Account (within the
meaning of the common law) and “control” (within the meaning of Section 9-104 of
the UCC) over such Deposit Account. Each Grantor shall have entered into such
control agreement or agreements with respect to: (i) any Securities Accounts,
Securities Entitlements or Deposit Accounts (other than the Excluded Accounts)
that exist on the Credit Date, as of or prior to the Credit Date and (ii) any
Securities Accounts, Securities Entitlements or Deposit Accounts (other the
Excluded Accounts) that are created or acquired after the Credit Date, as of or
prior to the deposit or transfer of any such Securities Entitlements or funds,
whether constituting moneys or investments, into such Securities Accounts or
Deposit Accounts.

In addition to the foregoing, if any issuer of any Investment Related Property
that is required to be pledged under the Credit Agreement and/or this Agreement
and is located in a jurisdiction outside of the United States,

 

25



--------------------------------------------------------------------------------

each Grantor shall take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records or making
such filings or recordings, in each case as may be necessary or advisable, under
the laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent.

Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent and to exchange any certificates or instruments
representing any Investment Related Property for certificates or instruments of
smaller or larger denominations.

4.5 Material Contracts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth all of the Material Contracts to which such Grantor has rights;

(ii) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Collateral Agent,
have been duly authorized, executed and delivered by all parties thereto, are in
full force and effect and are binding upon and enforceable against all parties
thereto in accordance with their respective terms. There exists no default under
any Material Contract by any Grantor, or to such Grantor’s knowledge, any other
Person party thereto, and to such Grantor’s knowledge, no Person party thereto
has any defenses, counterclaims or right of set-off with respect to any Material
Contract; and

(iii) no Material Contract prohibits assignment or requires consent of or notice
to any Person in connection with the assignment to the Collateral Agent
hereunder, except such as has been given or made.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in addition to any rights under the Section of this Agreement relating to
Receivables, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may at any time notify, or require any Grantor to
so notify, the counterparty on any Material Contract of the security interest of
the Collateral Agent therein and notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Collateral Agent;

 

26



--------------------------------------------------------------------------------

(ii) each Grantor shall deliver promptly to the Collateral Agent a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract;

(iii) each Grantor shall deliver promptly to the Collateral Agent, and in any
event within ten (10) Business Days, after (1) any Material Contract of such
Grantor is terminated or amended in a manner that could reasonably be expected
to have a Material Adverse Effect or (2) any new Material Contract is entered
into by such Grantor, a written statement describing such event, with copies of
such material amendments or new contracts, delivered to the Collateral Agent (to
the extent such delivery is permitted by the terms of any such Material
Contract, provided, no prohibition on delivery shall be effective if it were
bargained for by such Grantor with the intent of avoiding compliance with this
Section 4.5(b)(iii)), and an explanation of any actions being taken with respect
thereto;

(iv) it shall perform in all material respects all of its obligations with
respect to the Material Contracts;

(v) it shall promptly and diligently exercise each material right (except the
right of termination) it may have under any Material Contract, any Supporting
Obligation or Collateral Support, in each case, at its own expense, and as it
deems necessary or advisable in its reasonable business judgment;

(vi) it shall use commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any Material
Contract; and

(vii) each Grantor shall, within thirty (30) days of the date hereof with
respect to any Non-Assignable Contract in effect on the date hereof and within
thirty (30) days after entering into any Non-Assignable Contract after the
Closing Date, request in writing the consent of the counterparty or
counterparties to the Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non-Assignable Contract to Secured Party and use
commercially reasonable efforts to obtain such consent as soon as practicable
thereafter.

4.6 Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) all material letters of credit to which such Grantor has rights are listed
on Schedule 4.6 (as such schedule may be amended or supplemented from time to
time) hereto; and

 

27



--------------------------------------------------------------------------------

(ii) it has used commercially reasonable efforts to obtain the consent of each
issuer of any letter of credit valued in excess of $50,000 to the assignment of
such proceeds of the letter of credit to the Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any material letter of credit hereafter arising it shall obtain the
consent of the issuer thereof to the assignment of the proceeds of the letter of
credit to the Collateral Agent and shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto.

4.7 Intellectual Property.

(a) Representations and Warranties. Except as disclosed in Schedule 4.7(H) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on the Closing Date and on each Credit Date,
that:

(i) Schedule 4.7 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and (ii) all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses material to the business
of such Grantor;

(ii) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 4.7 (as such schedule may
be amended or supplemented from time to time), and owns or has the valid right
to use all other Intellectual Property used in and necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the licenses set forth on Schedule 4.7(B), (D), (F) and
(G) (as each may be amended or supplemented from time to time);

(iii) all Intellectual Property listed on Schedule 4.7 (as such schedule may be
amended or supplemented from time to time) is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks that are material to the business of such
Grantor is in full force and effect;

(iv) except as otherwise indicated on Schedule 4.7: (A) no holding, decision, or
judgment has been rendered in any action or proceeding before any court or
administrative authority ruling as invalid, or denying such Grantor’s right to
register or such Grantor’s rights to own

 

28



--------------------------------------------------------------------------------

or use, any Intellectual Property material to its business; and (B) no such
action or proceeding is pending or, to the best of such Grantor’s knowledge,
threatened which would reasonably be expected to have a Material Adverse Effect;

(v) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets has been licensed by any Grantor to any Affiliate or
third party, except as disclosed in Schedule 4.7(B), (D), (F), or (G) (as each
may be amended or supplemented from time to time);

(vi) to the extent necessary to maintain any Intellectual Property material to
the business of a Grantor as subsisting and in force and effect, each Grantor
has been using appropriate statutory notice of registration in connection with
its use of registered Trademarks, proper marking practices in connection with
the use of Patents, and appropriate notice of copyright in connection with the
publication of Copyrights material to the business of such Grantor;

(vii) each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademark Collateral and has taken all
action necessary to insure that all licensees of the Trademark Collateral owned
by such Grantor use such adequate standards of quality, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(viii) to such Grantor’s knowledge, the conduct of such Grantor’s business does
not infringe upon or otherwise violate any trademark, patent, copyright, trade
secret or other intellectual property right owned or controlled by a third
party; and no claim has been made that the use of any Intellectual Property
owned or used by Grantor (or any of its respective licensees) violates the
asserted rights of any third party;

(ix) to the best of each Grantor’s knowledge, no third party is infringing upon
or otherwise violating any rights in any Intellectual Property owned or used by
such Grantor, or any of its respective licensees;

(x) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by Grantor or are binding on such Grantor that
adversely affect Grantor’s rights to own or use any Intellectual Property in any
manner that could reasonably be expected to have a Material Adverse Effect; and

(xi) no Grantor has made a prior agreement for the pledge, encumbrance or
collateral assignment of any of the Intellectual Property

 

29



--------------------------------------------------------------------------------

that has not been terminated or released. There is no effective financing
statement or other document or instrument now executed, or on file or recorded
in any public office, granting a security interest in or otherwise encumbering
any part of the Intellectual Property, other than in favor of the Collateral
Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

(ii) it shall not, with respect to any Trademarks which are material to the
business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps necessary to insure that licensees of such Trademarks use
such consistent standards of quality;

(iii) [INTENTIONALLY OMITTED];

(iv) it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that is material to the business
of any Grantor may become (a) abandoned or dedicated to the public or placed in
the public domain, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court;

(v) it shall take all commercially reasonable steps in the United States Patent
and Trademark Office, the United States Copyright Office, any state registry or
any foreign counterpart of the foregoing, that it deems necessary or appropriate
in its reasonable business judgment to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on
Schedule 4.7(A), (C) and (E) (as each may be amended or supplemented from time
to time);

(vi) in the event that any Intellectual Property that is material to the
business of any Grantor that is owned by or exclusively licensed to any

 

30



--------------------------------------------------------------------------------

Grantor is infringed, misappropriated, or diluted by a third party, such Grantor
shall promptly take all commercially reasonable measures that it deems necessary
or appropriate in its reasonable business judgment, whether by action, suit,
proceeding or otherwise, including but not limited to, the initiation of a suit
for injunctive relief and to recover damages, to prevent the infringement or
other violation of any of such Grantor’s rights in such Intellectual Property by
others, and for that purpose agrees to use commercially reasonable efforts to
diligently maintain any action, suit or proceeding against any Person so
infringing as it deems necessary or appropriate in its reasonable business
judgment to prevent such infringement or violation;

(vii) In connection with each Collateral verification delivered pursuant to
Section 5.1(m) of the Credit Agreement, report to the Collateral Agent (i) the
filing of any application to register any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or any
state registry or foreign counterpart of the foregoing (whether such application
is filed by such Grantor or through any agent, employee, licensee, or designee
thereof) and (ii) the registration of any Intellectual Property by any such
office, in each case by executing and delivering to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto;

(viii) it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;

(ix) except with the prior consent of the Collateral Agent or as permitted under
the Credit Agreement, each Grantor shall not execute, and there will not be on
file in any public office, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Collateral Agent and except for Permitted Liens,
each Grantor shall not sell, assign, transfer, license, grant any option, or
create or suffer to exist any Lien upon or with respect to the Intellectual
Property, except for the Lien created by and under this Agreement and the other
Credit Documents and Permitted Liens;

(x) it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property included within the definitions of any Intellectual Property acquired
under such contracts upon the enforcement of the Collateral Agent’s security
interest;

 

31



--------------------------------------------------------------------------------

(xi) it shall take all steps reasonably necessary, as determined in its
reasonable business judgment, to protect the secrecy of all material Trade
Secrets owned by it;

(xii) it shall continue to collect, at its own expense and in accordance with
its customary practices, all amounts due or to become due to such Grantor in
respect of the Intellectual Property or any portion thereof. At any time that an
Event of Default has occurred and is continuing, the Collateral Agent shall have
the right to notify, or require any Grantor to notify, any obligors with respect
to any such amounts of the existence of the security interest created hereby.

4.8 Commercial Tort Claims.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that Schedule 4.8 (as such schedule
may be amended or supplemented from time to time) sets forth all Commercial Tort
Claims of each Grantor; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim hereafter arising it shall deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1 Access; Right of Inspection.

The Collateral Agent shall at all times have full and free access during normal
business hours and upon reasonable advance notice to all the books,
correspondence and records of each Grantor, and the Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Collateral Agent and its
representatives shall at all times also have the right to enter any premises of
each Grantor during normal business hours and upon reasonable advance notice and
inspect any property of each Grantor where any of the Collateral of such Grantor
granted pursuant to this Agreement is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein.

5.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and

 

32



--------------------------------------------------------------------------------

documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary and as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing; and

(iii) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired.” Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 4.7 (as such schedule may be amended or

 

33



--------------------------------------------------------------------------------

supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

5.3 Additional Grantors.

From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Counterpart Agreement. Upon delivery of any such Counterpart
Agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of Company to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney.

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

34



--------------------------------------------------------------------------------

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

6.2 No Duty on the Part of Collateral Agent or Secured Parties.

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct. The foregoing powers of
attorney under this Section 6 being coupled with an interest, are irrevocable
until the security interest granted to the Collateral Agent hereby shall have
terminated in accordance with the terms hereof.

SECTION 7. REMEDIES.

7.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in

 

35



--------------------------------------------------------------------------------

equity, all the rights and remedies of the Collateral Agent on default under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral

 

36



--------------------------------------------------------------------------------

Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that it would not be
commercially unreasonable for the Collateral Agent to dispose of the Collateral
or any portion thereof by using Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. Each Grantor
hereby waives any claims against the Collateral Agent arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale conducted in a commercially reasonable manner was less than the price which
might have been obtained at a public sale, even if the Collateral Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, Grantors shall be liable for
the deficiency and the fees of any attorneys employed by the Collateral Agent to
collect such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

7.2 Application of Proceeds.

Except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against the Secured Obligations as set forth in
Section 2.15(h) of the Credit Agreement.

7.3 Sales on Credit.

If Collateral Agent sells any of the Collateral upon credit, Grantor will be
credited only with payments actually made by purchaser and received by
Collateral Agent and

 

37



--------------------------------------------------------------------------------

applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, Collateral Agent may resell the Collateral and Grantor
shall be credited with proceeds of the sale.

7.4 Deposit Accounts.

If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account (other than an Excluded Account) is maintained to pay
the balance of any Deposit Account (other than an Excluded Account) to or for
the benefit of the Collateral Agent.

7.5 Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

7.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do

 

38



--------------------------------------------------------------------------------

any and all lawful acts and execute any and all documents required by the
Collateral Agent in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Collateral Agent as provided in
Section 10 hereof in connection with the exercise of its rights under this
Section;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property; and

(iv) the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

(1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and

(2) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an

 

39



--------------------------------------------------------------------------------

assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located.

7.7 Cash Proceeds.

In addition to the rights of the Collateral Agent specified in Section 4.3 with
respect to payments of Receivables, all proceeds of any Collateral received by
any Grantor when an Event of Default has occurred and is continuing and
consisting of cash, checks and other non-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, unless otherwise provided pursuant to Section 4.4.1(a)(ii), be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required) and held by
the Collateral Agent in the Collateral Account. Any Cash Proceeds received by
the Collateral Agent (whether from a Grantor or otherwise) if an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) if the Secured Obligations
shall have been declared immediately due and payable, then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

 

40



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Interest Rate Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Interest Rate Agreement) under all Interest Rate Agreements. In furtherance of
the foregoing provisions of this Section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. Collateral Agent may resign in the manner set
forth in Section 9.1 of the Credit Agreement.

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, and the cancellation or termination of the Commitments, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than with respect to
contingent rights to indemnification for which no claims are pending) and the
cancellation or termination of the Commitments, the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to Grantors. Upon any such termination the
Collateral Agent shall, at Grantors’ expense, execute and deliver to Grantors or
otherwise authorize the filing of such documents as Grantors shall reasonably
request, including financing statement amendments to evidence such termination.
Upon any disposition of property permitted by the Credit Agreement, the Liens
granted herein shall be deemed to be automatically released and such property
shall automatically revert to the applicable Grantor with no further action on
the part of any Person. The Collateral Agent shall, at Grantor’s expense,
execute and deliver or otherwise authorize the filing of such documents as
Grantors shall reasonably request, in form and substance reasonably satisfactory
to the Collateral Agent, including financing statement amendments to evidence
such release.

 

41



--------------------------------------------------------------------------------

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall

 

42



--------------------------------------------------------------------------------

constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of an original manually
executed counterpart of this Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).

[Remainder of Page Intentionally Left Blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GRANTORS:   Morton’s Restaurant Group, Inc.,     a Delaware corporation    
Morton’s of Chicago, Inc.,     an Illinois corporation     Arnie Morton’s of
Chicago/Burbank LLC,   a Delaware limited liability company     Arnie Morton’s
of Chicago/Figueroa LLC,   a Delaware limited liability company     Arnie
Morton’s of Chicago/Woodland Hills, LLC,   a Delaware limited liability company
    Bertolini’s Restaurants, Inc.,     a Delaware corporation     Bertolini’s of
Las Vegas, Inc.,     a Delaware corporation     Italian Restaurants Holding
Corp.,     a Delaware corporation     MOCGC Corp.,     a Virginia corporation  
  Morton’s Mexico Holding (USA), LLC,   a Delaware limited liability company    
Morton’s of Chicago Florida Holding, Inc.,   a Delaware corporation     Morton’s
of Chicago Holding, Inc.,     a Delaware corporation     Morton’s of Chicago
Maryland Holding, Inc.,   a Delaware corporation     Morton’s of
Chicago/Anaheim, LLC,     a Delaware limited liability company  

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

Morton’s of Chicago/Atlanta, Inc.,

an Illinois corporation

   

Morton’s of Chicago/Atlantic City, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Baltimore LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Bethesda LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Boca Raton LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Boston LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Boston Seaport, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Brooklyn, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Buckhead, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Capitol Mall, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Carew Tower, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Charlotte LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Chicago, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Clayton, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Cleveland, Inc.,

an Illinois corporation

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

Morton’s of Chicago/Coral Gables, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Crystal City LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Dallas Crescent, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Dallas, Inc.,

an Illinois corporation

   

Morton’s of Chicago/Denver Crescent Town Center, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Denver, Inc.,

an Illinois corporation

   

Morton’s of Chicago/Fifth Avenue, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Flamingo Road Corp.,

a Delaware corporation

 

Morton’s of Chicago/Fort Lauderdale, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Great Neck LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Hackensack LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Hartford LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Honolulu LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Houston, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Indianapolis LLC,

a Delaware limited liability company

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

Morton’s of Chicago/Indian Wells, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Jacksonville LLC,

a Delaware limited liability company

   

Morton’s of Chicago/King of Prussia LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Louisville LLC,

a Delaware limited liability company

   

Morton’s of Chicago/McKinney, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Miami Beach, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Miami LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Naperville, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Nashville, Inc.,

a Delaware corporation

   

Morton’s of Chicago/New Orleans LLC,

a Delaware limited liability company

   

Morton’s of Chicago/North Miami Beach, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Northbrook, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Orlando LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Palm Beach LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Palm Desert, Inc.,

a Delaware corporation

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

Morton’s of Chicago/Philadelphia, LLC,

a Delaware limited liability company

 

Morton’s of Chicago/Phoenix, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Pittsburgh, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Pittsburgh LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Portland, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Puerto Rico, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Reston LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Richmond LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Rosemont, Inc.,

an Illinois corporation

   

Morton’s of Chicago/San Antonio, Inc.,

a Delaware corporation

   

Morton’s of Chicago/San Diego, Inc.,

a Delaware corporation

   

Morton’s of Chicago/San Francisco, Inc.,

a Delaware corporation

 

Morton’s of Chicago/San Jose, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Santa Ana, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Schaumburg LLC,

a Delaware limited liability company

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

Morton’s of Chicago/Scottsdale, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Seattle, Inc.,

a Delaware corporation

   

Morton’s of Chicago/Stamford LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Troy, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Virginia, Inc.,

an Illinois corporation

   

Morton’s of Chicago/Wacker Place, LLC,

a Delaware limited liability company

   

Morton’s of Chicago/Washington D.C. Inc.,

a Delaware corporation

   

Morton’s of Chicago/Washington Square, Inc.,

a Delaware corporation

 

Morton’s of Chicago/White Plains LLC,

a Delaware limited liability company

   

Porterhouse of Los Angeles, Inc.,

a Delaware corporation

   

Porterhouse, Inc.,

a Delaware corporation

      By:  

/s/ RONALD M. DINELLA

      Name:   Ronald M. DiNella       Title:   Senior Vice President    

Chicago Steakhouse, Inc.,

a Texas corporation

   

Houston Steakhouse, Inc.,

a Texas corporation

 

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

 

McKinney Steakhouse LLC,

a Texas limited liability company

   

San Antonio Steakhouse, Inc.,

a Texas corporation

      By:  

/s/ RONALD M. DINELLA

      Name:   Ronald M. DiNella       Title:   President  

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

 

COLLATERAL AGENT:   GOLDMAN SACHS BANK USA   By:  

/s/ STEPHEN HIPP

  Name:   Stephen Hipp   Title:   Authorized Signatory LENDER:   GOLDMAN SACHS
BANK USA   By:  

/s/ STEPHEN HIPP

  Name:   Stephen Hipp   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 4.1 (A)

TO PLEDGE AND SECURITY AGREEMENT

 

    

FULL LEGAL NAME

  

Type of
Org.

  

Fed. Id#

  

State of Inc.
State qual. to
do business in

  

Chief Executive Office/Sole

Place of Business

1

   Morton’s Restaurant Group, Inc.    Corp.    13-3490149    DE   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

2

   Porterhouse, Inc.    Corp.    22-2828525    DE    325 N. LaSalle St., Ste
500,             IL    Chicago, Ill. 60654

3

   Morton’s of Chicago, Inc.    Corp.    36-2963061    IL   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

            HI                WI   

4

   Morton’s of Chicago/Atlanta, Inc.    Corp.    58-1604103    IL    SunTrust
Plaza Bldg.             GA    303 Peachtree Center Ave.                Atlanta,
GA 30308

5

   Morton’s of Chicago/Buckhead, Inc.    Corp.    58-2073163    DE    Peachtree
Lenox Bldg.             GA    3379 Peachtree Rd. N.E.                Atlanta, GA
30326

6

   Morton’s of Chicago/Chicago, Inc.    Corp.    36-3813773    DE    1050 N.
State St.             IL    Chicago, IL 60610

7

   Morton’s of Chicago/Clayton, Inc    Corp.    36-3899556    DE    7822
Bonhomme Ave.             MO    Clayton, MO 63105

8

   Morton’s of Chicago/Cleveland, Inc.    Corp.    34-1642143    IL    The
Avenue at Tower City Center             OH    1600 W. Second Street            
   Cleveland, Ohio 44113

9

   Morton’s of Chicago/Dallas, Inc.    Corp.    36-3447352    IL    501 Elm
Street             TX    Dallas, TX 75202

10

   Morton’s of Chicago/Denver, Inc.    Corp.    84-0972465    IL    1710 Wynkoop
St.             CO    Denver, CO 80202

11

   Morton’s of Chicago/Fifth Avenue, Inc.    Corp.    13-3702276    DE    New
York, NY             NY    551 5th Ave                New York, NY 10017

12

   Morton’s of Chicago/Flamingo Road Corp.    Corp.    88-0428235    DE    400
East Flamingo Road             NV    Las Vegas, NV 89109

 



--------------------------------------------------------------------------------

 

13

   Morton’s of Chicago/Houston, Inc.    Corp.    76-0480470    DE    Centre at
Post Oak             TX    5000 Westheimer                Houston, Texas 77056

14

   Morton’s of Chicago/Nashville, Inc.    Corp.    62-1555524    DE    618
Church St.             TN    Nashville, TN 37219

15

   Morton’s of Chicago/Palm Desert, Inc.    Corp.    33-0573585    DE    74-880
Country Club Drive             CA    Palm Desert, CA 92260

16

   Morton’s of Chicago/Phoenix, Inc.    Corp.    86-0669799    DE    Shops at
the Esplanade             AZ    2501 E. Camelback Rd.                Phoenix, AZ
85016

17

   Morton’s of Chicago/Pittsburgh, Inc.    Corp.    25-1707046    DE    CNG
Tower             PA    625 Liberty Avenue                Pittsburgh, PA 15222

18

   Morton’s of Chicago/Portland, Inc.    Corp.    36-4184660    DE    213 SW
Clay Street             OR    Portland, OR 97201

19

   Morton’s of Chicago/Puerto Rico, Inc.    Corp.    66-0578469    DE    1 Calle
San Geronimo Grounds             PR    San Juan, PR 00901

20

   Morton’s of Chicago/Rosemont, Inc.    Corp.    36-3647177    IL    Columbia
Centre III             None    9525 W. Bryn Mawr Ave.                Rosemont,
IL 60018

21

   Morton’s of Chicago/San Antonio, Inc.    Corp.    74-2585678    DE    849 E.
Commerce Street             TX    San Antonio, TX 78205

22

   Morton’ s of Chicago/San Diego, Inc.    Corp.    93-1206885    DE    The
Harbor Club             CA    285 J Street                San Diego, CA 92101

23

   Morton’s of Chicago/San Francisco, Inc.    Corp.    94-3199306    DE    400
Post St., Lower Level             CA    San Francisco, CA 94102

24

   Morton’s of Chicago/Santa Ana, Inc.    Corp.    33-0538029    DE    1641 W.
Sunflower Ave.             CA    Santa Ana, CA 92704

25

   Morton’s of Chicago/Scottsdale, Inc.    Corp.    36-4206009    DE    15233 N.
Kierland Blvd.             AZ    Scottsdale, AZ 85254

 



--------------------------------------------------------------------------------

 

26

   Morton’s of Chicago/Seattle, Inc.    Corp.    91-1943719    DE    1511 6th
Avenue             WA    Seattle, WA 98101

27

   Morton’s of Chicago/Virginia, Inc.    Corp.    54-1536742    IL    8075
Leesburg Pike             VA    Vienna, VA 22182

28

   Morton’s of Chicago/Washington D.C., Inc.    Corp.    98-0115765    DE   
3251 Prospect St, NW             DC    Washington, DC 20007

29

   Morton’s of Chicago/Washington Square, Inc.    Corp.    52-1973878    DE   
1050 Connecticut Ave.             DC    Washington, DC 20036

30

   Porterhouse of Los Angeles, Inc.    Corp.    95-4346738    DE    SLS Hotel at
Beverly Hills             CA    435 La Cienega Blvd                Beverly
Hills, CA 90048

31

   MOCGC Corp.    Corp.    06-1635276    VA    325 N. LaSalle St., Ste 500,   
         IL    Chicago, Ill. 60654

32

   Chicago Steakhouse, Inc.++    Corp.    75-2165973    TX    501 Elm Street   
         None    Dallas, TX 75202

33

   McKinney Steakhouse LLC++    Corp.    20-5280426    TX    1001 McKinney
Street             None    Suite A4                Houston, TX 77002

34

   Houston Steakhouse, Inc. ++    Corp.    76-0480466    TX    Centre at Post
Oak                5000 Westheimer             None    Houston, Texas 77056

35

   San Antonio Steakhouse, Inc ++    Corp.    74-2596248    TX    849 E.
Commerce Street             None    San Antonio, TX 78205

36

   Morton’s of Chicago Holding, Inc.    Corp.    36-4283747    DE    325 N.
LaSalle St., Ste 500,             IL    Chicago, Ill. 60654             NJ   

37

   Morton’s of Chicago/Anaheim LLC    LLC    03-0582995    DE    1895 S. Harbor
Blvd.             CA    Anaheim, CA 92802

38

   Morton’s of Chicago/Atlantic City LLC    LLC    34-2012888    DE    Caesars
Atlantic City             NJ    2100 Pacific Avenue                Atlantic
City, NJ 08401

39

   Morton’s of Chicago/Baltimore LLC    LLC    20-4471758    DE    300 South
Charles St.             MD    Baltimore, MD 21201

 



--------------------------------------------------------------------------------

 

40

   Morton’s of Chicago/Bethesda LLC    LLC    87-0646507    DE    Hyatt Regency
Hotel             MD    7400 Wisconsin Avenue                Bethesda, MD 20814

41

   Morton’s of Chicago/Boca Raton LLC    LLC    20-4471747    DE    5050 Town
Center Circle             FL    Boca Raton, FL 33486

42

   Morton’s of Chicago/Boston LLC    LLC    11-3483522    DE    One Exeter Plaza
            MA    699 Boylston at Exeter                Boston, MA 02116

43

   Morton’s of Chicago/Boston Seaport LLC    LLC    20-8402105    DE    Two
Seaport Lane             MA    Boston, MA 02210

44

   Morton’s of Chicago/Brooklyn LLC    LLC    26-1887809    DE    339 Adams
Street             NY    Brooklyn, NY 11201

45

   Arnie Morton’s of Chicago/Burbank LLC    LLC    52-2344093    DE    3400 West
Olive Avenue             CA    Burbank, CA 91505

46

   Morton’s of Chicago/Capitol Mall, LLC    LLC    26-2728345    DE    621
Capitol Mall             CA    Sacramento, CA 95814

47

   Morton’s of Chicago/Carew Tower LLC    LLC    20-8119275    DE    The Carew
Tower             OH    441 Vine Street, Suite 1H                Cincinnati, OH
45202

48

   Morton’s of Chicago/Charlotte LLC    LLC    11-3483524    DE    227 W. Trade
St.             NC    Charlotte, NC 28202

49

   Morton’s of Chicago/Coral Gables LLC    LLC    14-1947000    DE    2333 Ponce
de Leon Blvd.             FL    Coral Gables, FL 33134

50

   Morton’s of Chicago/Crystal City LLC    LLC    52-2328882    DE    1631
Crystal Square Arcade             VA    Arlington, VA 22202

51

   Morton’s of Chicago/Dallas Crescent, LLC    LLC    26-3263955    DE    2222
McKinney             TX    Suite 200                Dallas, TX 75201

52

   Morton’s of Chicago/Denver Crescent Town Center LLC    LLC    84-1507073   
DE    Denver Crescent Town Center             CO    8480 E. Belleview Ave.      
         Greenwood Village, CO 80111

 



--------------------------------------------------------------------------------

 

53

   Arnie Morton’s of Chicago/Figueroa LLC    LLC    52-2285128    DE    735
S.Figueroa Street, Suite 207             CA    Los Angeles, CA 90017

54

   Morton’s of Chicago/Fort Lauderdale LLC    LLC    71-0964658    DE    500 E.
Broward Blvd Ste: 127             FL    Fort Lauderdale, FL 33394

55

   Morton’s of Chicago/Great Neck LLC    LLC    11-3464741    DE    777 Northern
Blvd.             NY    Great Neck, NY 11020

56

   Morton’s of Chicago/Hackensack LLC    LLC    52-2285085    DE    Riverside
Square Mall             NJ    One Riverside Square                Hackensack, NJ
07601

57

   Morton’s of Chicago/ Hartford LLC    LLC    06-1566519    DE    30 State
House Square             CT    Hartford, CT 06103

58

   Morton’s of Chicago/Honolulu LLC    LLC    99-0351666    DE    Ala Moana
Shopping Center             HI    1450 Ala Moana Blvd.                Honolulu,
Hawaii 96814

59

   Morton’s of Chicago/Indian Wells, LLC    LLC    Pending    DE    325 N.
LaSalle St., Ste 500,             CA    Chicago, Ill. 60654

60

   Morton’s of Chicago/Indianapolis LLC    LLC    35-2076460    DE    41 E.
Washington Ave.             IN    Indianapolis, IN 46204

61

   Morton’s of Chicago/Jacksonville LLC    LLC    58-2453593    DE    1510
Riverplace Blvd.             FL    Jacksonville, FL 32207

62

   Morton’s of Chicago/King of Prussia LLC    LLC    23-3091798    DE    The
Pavilion at King of Prussia Mall             PA    500 Mall Blvd.               
King of Prussia, PA 19406

63

   Morton’s of Chicago/Louisville LLC    LLC    61-1370928    DE    626 West
Main Street             KY    Louisville, KY 40202

64

   Morton’s of Chicago/McKinney LLC    LLC    11-3483547    DE    1001 McKinney
Street             TX    Suite A4                Houston, TX 77002

65

   Morton’s of Chicago/Miami LLC    LLC    20-4471743    DE    1200 Brickell
Ave.             FL    Miami, FL 33131

 



--------------------------------------------------------------------------------

 

66

   Morton’s of Chicago/Miami Beach LLC    LLC    26-2579242    DE    4041
Collins Avenue             FL    Miami Beach, FL 33140

67

   Morton’s of Chicago/Naperville, LLC    LLC    26-0510979    DE    1751
Freedom Drive             IL    Naperville, IL 60563

68

   Morton’s of Chicago/ New Orleans LLC    LLC    72-1474726    DE    One Canal
Place             LA    365 Canal St.                New Orleans, LA 70130

69

   Morton’s of Chicago/North Miami Beach LLC    LLC    20-4471721    DE    17399
Biscayne Blvd.             FL    N. Miami, FL 33160

70

   Morton’s of Chicago/ Northbrook LLC    LLC    42-1690860    DE    707 Skokie
Blvd.             IL    Northbrook, IL 60062

71

   Morton’s of Chicago/Orlando LLC    LLC    20-4471716    DE    Dr. Phillips
Market Place             FL    7600 Dr. Phillips Blvd.                Orlando,
Florida 32819

72

   Morton’s of Chicago/Palm Beach LLC    LLC    20-4471701    DE    777 S.
Flagler Dr.             FL    W. Palm Beach, FL 33401

73

   Morton’s of Chicago/Philadelphia LLC    LLC    68-0622610    DE    1411
Walnut Street                Philadelphia, PA 19102

74

   Morton’s of Chicago/Pittsburgh LLC    LLC    11-3483546    DE    CNG Tower   
         PA    625 Liberty Avenue                Pittsburgh, PA 15222

75

   Morton’s of Chicago/Reston LLC    LLC    54-2015638    DE    Reston Town
Center             VA    One Freedom Square                11956 Market Street
               Reston, VA 20190

76

   Morton’s of Chicago/Richmond LLC    LLC    52-2285125    DE    111 Virginia
St.             VA    Richmond, VA 23219

77

   Morton’s of Chicago/San Jose LLC    LLC    20-4868359    DE    177 Park
Avenue, Suite 100             CA    San Jose, CA 95113

78

   Morton’s of Chicago/Schaumburg LLC    LLC    36-4294309    DE    1470
McConnor Parkway             IL    Schaumburg, IL 60173

79

   Morton’s of Chicago/Stamford LLC    LLC    06-1542688    DE    UBS Warburg
Building             CT    377 North State St.                Stamford, CT 06901

 



--------------------------------------------------------------------------------

 

80

   Morton’s of Chicago/Troy LLC    LLC    84-1661965    DE    888 West Big
Beaver Rd             MI    Suite 308                Troy, MI 48084

81

   Morton’s of Chicago/Wacker Place LLC    LLC    84-1646609    DE    65 East
Wacker Place             IL    Chicago, IL 60601

82

   Morton’s of Chicago/White Plains LLC    LLC    41-2107441    DE    9 Maple
Ave.             NY    White Plains, NY 10605

83

   Arnie Morton’s of Chicago/Woodland Hills, LLC    LLC    20-5280332    DE   
6250 Canoga Ave., Suite111             CA    Woodland Hills, CA 91367

84

   Morton’s of Chicago Florida Holding, Inc.    Corp.    38-3725075    DE   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

85

   Morton’s of Chicago Maryland Holding, Inc.    Corp.    36-4577413    DE   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

86

   Morton’s Mexico Holding (USA), LLC    LLC    26-3264595    DE   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

87

   Italian Restaurants Holding Corp    Corp.    11-3092950    DE    325 N.
LaSalle St., Ste 500,             NV    Chicago, Ill. 60654

88

   Bertolini’s Restaurants, Inc.    Corp.    11-3092952    DE    325 N. LaSalle
St., Ste 500,             NV    Chicago, Ill. 60654

89

   Bertolini’s of Las Vegas, Inc.    Corp.    11-3092953    DE    Forum Shops at
Caesars Palace             NV    3500 Las Vegas Blvd., Suite G-9               
Las Vegas, NV 89109

 

FOOTNOTES:

 

++ Created for liquor license purposes

 



--------------------------------------------------------------------------------

SCHEDULE 4.1 (B)

TO PLEDGE AND SECURITY AGREEMENT

Other Names (including any Trade Names or Fictitious Business Names):

All entities above in Schedule 4.1 (A) that operate restaurants do business as
“Morton’s The Steakhouse” except Arnie Morton’s of Chicago/Woodland Hills, LLC
and Arnie Morton’s of Chicago/Burbank LLC which do business as “Arnie Morton’s
The Steakhouse”. Bertolini’s of Las Vegas, Inc. does business as “Trevi”.

Fictitious Business Names

 

     Full Legal Name    Trade Name or Fictitious Business Name 1    Arnie
Morton’s of Chicago/Burbank LLC   

Arnie Morton’s of Chicago – The Steakhouse

Arnie Morton’s – The Steakhouse

2    Morton’s of Chicago/Coral Gables LLC   

Morton’s Miami – Coral Gables

Morton’s The Steakhouse

3    Arnie Morton’s of Chicago/Figueroa LLC   

Morton’s The Steakhouse, Los Angeles

Arnie Morton’s of Chicago – The Steakhouse

4    Morton’s of Chicago/Miami LLC   

Morton’s Miami – Brickell

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

5    Morton’s of Chicago/Miami Beach LLC   

Morton’s Miami Beach – Collins

Morton’s The Steakhouse

Morton’s The Steakhouse at the Crown

6    Arnie Morton’s of Chicago/Woodland Hills, LLC   

Arnie Morton’s of Chicago – The Steakhouse

Arnie Morton’s – The Steakhouse

7    Morton’s of Chicago/Boca Raton LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

8    Morton’s of Chicago/Fort Lauderdale LLC    Morton’s The Steakhouse 9   
Morton’s of Chicago/Jacksonville LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

10    Morton’s of Chicago/North Miami Beach LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

11    Morton’s of Chicago/Orlando LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

12    Morton’s of Chicago/Palm Beach LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

13    Morton’s of Chicago/Palm Desert, Inc.    Morton’s of Chicago – The
Steakhouse 14    Morton’s of Chicago/Sacramento, Inc.    Morton’s of Chicago –
The Steakhouse 15    Morton’s of Chicago/San Diego, Inc.   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

16    Morton’s of Chicago/San Francisco, Inc.    Morton’s of Chicago – The
Steakhouse 17    Morton’s of Chicago/Santa Ana, Inc.   

Morton’s of Chicago – The Steakhouse

Arnie Morton’s – The Steakhouse

18    Porterhouse of Los Angeles, Inc.   

Arnie Morton’s of Chicago

Arnie Morton’s of Chicago – The Steakhouse

Arnie Morton’s – The Steakhouse

19    Morton’s of Chicago/San Jose LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

 



--------------------------------------------------------------------------------

 

20    Morton’s of Chicago/Anaheim LLC   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

21    Morton’s of Chicago/Clayton, Inc   

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

22    Morton’s of Chicago/Cleveland, Inc.    Morton’s of Chicago 23    Morton’s
of Chicago/Flamingo Road Corp.   

Morton’s Las Vegas

Morton’s The Steakhouse

Morton’s of Chicago – The Steakhouse

 



--------------------------------------------------------------------------------

SCHEDULE 4.1 (C)

TO PLEDGE AND SECURITY AGREEMENT

Changes in Name, Jurisdiction of Organization, Chief Executive Office:

 

    

FULL LEGAL NAME

  

Date of Change

  

Description of Change

1    Morton’s Restaurant Group, Inc.    02/2006   

Moved Chief Executive Office from

3333 New Hyde Park Rd, New Hyde Park, New York 11042

         To 325 N. LaSalle St., Ste 500, Chicago, Ill. 60654 2    Arnie Morton’s
of Chicago/Figueroa LLC    2008    Previously operated under the name Arnie
Morton’s The Steakhouse. Currently operating under the name Morton’s The
Steakhouse 3    Porterhouse of Los Angeles, Inc.    2008    Previously operated
under the name Arnie Morton’s The Steakhouse. Currently operating under the name
Morton’s The Steakhouse 4    Morton’s of Chicago / McKinney LLC    12/09/2005   
Formerly Morton’s of Chicago / Raleigh LLC

 



--------------------------------------------------------------------------------

SCHEDULE 4.1 (D)

TO PLEDGE AND SECURITY AGREEMENT

Agreements pursuant to which any Grantor is found as debtor:

 

Title

  

Date of

Agreement

  

Maturity

Date

  

Parties to Agreement

   Amount
Outstanding as
of Nov. 7,
2010   Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture
Filing Accompanied by a Loan Agreement and Promissory Note.   

March. 27,

2001

  

March, 27,

2021

   FFCA Acquisition Corporation (later acquired by GE Capital Franchise Finance,
the current Mortgagee); Morton’s of Chicago/Great Neck LLC.    $ 2,921,682   

 



--------------------------------------------------------------------------------

SCHEDULE 4.1(E)

TO PLEDGE AND SECURITY AGREEMENT

Financing Statements

 

     

Grantor

  

Filing Office

  

Collateral Description

        

The collateral description for all of the Grantors listed on this schedule is as
follows:

All of Debtor’s assets, wherever located, whether now owned or existing or
hereafter acquired or arising, together with all proceeds thereof.

1    Morton’s Restaurant Group, Inc.    DE    2    Porterhouse, Inc.    DE    3
   Morton’s of Chicago, Inc.    IL    4    Morton’s of Chicago/Atlanta, Inc.   
IL    5    Morton’s of Chicago/Buckhead, Inc.    DE    6    Morton’s of
Chicago/Chicago, Inc.    DE    7    Morton’s of Chicago/Clayton, Inc    DE    8
   Morton’s of Chicago/Cleveland, Inc.    IL    9    Morton’s of Chicago/Dallas,
Inc.    IL    10    Morton’s of Chicago/Denver, Inc.    IL    11    Morton’s of
Chicago/Fifth Avenue, Inc.    DE    12    Morton’s of Chicago/Flamingo Road
Corp.    DE    13    Morton’s of Chicago/Houston, Inc.    DE    14    Morton’s
of Chicago/Nashville, Inc.    DE    15    Morton’s of Chicago/Palm Desert, Inc.
   DE    16    Morton’s of Chicago/Phoenix, Inc.    DE    17    Morton’s of
Chicago/Pittsburgh, Inc.    DE   

 



--------------------------------------------------------------------------------

18    Morton’s of Chicago/Portland, Inc.    DE    19    Morton’s of
Chicago/Puerto Rico, Inc.    DE    20    Morton’s of Chicago/Rosemont, Inc.   
IL    21    Morton’s of Chicago/San Antonio, Inc.    DE    22    Morton’s of
Chicago/San Diego, Inc.    DE    23    Morton’s of Chicago/San Francisco, Inc.
   DE    24    Morton’s of Chicago/Santa Ana, Inc.    DE    25    Morton’s of
Chicago/Scottsdale, Inc.    DE    26    Morton’s of Chicago/Seattle, Inc.    DE
   27    Morton’s of Chicago/Virginia, Inc.    IL    28    Morton’s of
Chicago/Washington D.C., Inc.    DE    29    Morton’s of Chicago/Washington
Square, Inc.    DE    30    Porterhouse of Los Angeles, Inc.    DE    31   
MOCGC Corp.    VA    32    Chicago Steakhouse, Inc.++    TX    33    McKinney
Steakhouse LLC++    TX    34    Houston Steakhouse, Inc. ++    TX    35    San
Antonio Steakhouse, Inc ++    TX    36    Morton’s of Chicago Holding, Inc.   
DE    37    Morton’s of Chicago/Anaheim LLC    DE    38    Morton’s of
Chicago/Atlantic City LLC    DE    39    Morton’s of Chicago/Baltimore LLC    DE
   40    Morton’s of Chicago/Bethesda LLC    DE   

 



--------------------------------------------------------------------------------

41    Morton’s of Chicago/Boca Raton LLC    DE    42    Morton’s of
Chicago/Boston LLC    DE    43    Morton’s of Chicago/Boston Seaport LLC    DE
   44    Morton’s of Chicago/Brooklyn LLC    DE    45    Arnie Morton’s of
Chicago/Burbank LLC    DE    46    Morton’s of Chicago/Capitol Mall, LLC    DE
   47    Morton’s of Chicago/Carew Tower LLC    DE    48    Morton’s of
Chicago/Charlotte LLC    DE    49    Morton’s of Chicago/Coral Gables LLC    DE
   50    Morton’s of Chicago/Crystal City LLC    DE    51    Morton’s of
Chicago/Dallas Crescent, LLC    DE    52    Morton’s of Chicago/Denver Crescent
Town Center LLC    DE    53    Arnie Morton’s of Chicago/Figueroa LLC    DE   
54    Morton’s of Chicago/Fort Lauderdale LLC    DE    55    Morton’s of
Chicago/Great Neck LLC    DE    56    Morton’s of Chicago/Hackensack LLC    DE
   57    Morton’s of Chicago/ Hartford LLC    DE    58    Morton’s of
Chicago/Honolulu LLC    DE    59    Morton’s of Chicago/Indian Wells, LLC    DE
   60    Morton’s of Chicago/Indianapolis LLC    DE    61    Morton’s of
Chicago/Jacksonville LLC    DE   

 



--------------------------------------------------------------------------------

62    Morton’s of Chicago/King of Prussia LLC    DE    63    Morton’s of
Chicago/Louisville LLC    DE    64    Morton’s of Chicago/McKinney LLC    DE   
65    Morton’s of Chicago/Miami LLC    DE    66    Morton’s of Chicago/Miami
Beach LLC    DE    67    Morton’s of Chicago/Naperville, LLC    DE    68   
Morton’s of Chicago/New Orleans LLC    DE    69    Morton’s of Chicago/North
Miami Beach LLC    DE    70    Morton’s of Chicago/Northbrook LLC    DE    71   
Morton’s of Chicago/Orlando LLC    DE    72    Morton’s of Chicago/Palm Beach
LLC    DE    73    Morton’s of Chicago/Philadelphia LLC    DE    74    Morton’s
of Chicago/Pittsburgh LLC    DE    75    Morton’s of Chicago/Reston LLC    DE   
76    Morton’s of Chicago/Richmond LLC    DE    77    Morton’s of Chicago/San
Jose LLC    DE    78    Morton’s of Chicago/Schaumburg LLC    DE    79   
Morton’s of Chicago/Stamford LLC    DE    80    Morton’s of Chicago/Troy LLC   
DE    81    Morton’s of Chicago/Wacker Place LLC    DE    82    Morton’s of
Chicago/White Plains LLC    DE    83    Arnie Morton’s of Chicago/Woodland
Hills, LLC    DE   

 



--------------------------------------------------------------------------------

84    Morton’s of Chicago Florida Holding, Inc.    DE    85    Morton’s of
Chicago Maryland Holding, Inc.    DE    86    Morton’s Mexico Holding (USA), LLC
   DE    87    Italian Restaurants Holding Corp    DE    88    Bertolini’s
Restaurants, Inc.    DE    89    Bertolini’s of Las Vegas, Inc.    DE   

 

FOOTNOTES:

++ Created for liquor license purposes

 



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO PLEDGE AND SECURITY AGREEMENT

Location of Equipment and Inventory

 

     

Name of Grantor

  

Location of Equipment and Inventory

1    Morton’s of Chicago, Inc.   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

2    Morton’s of Chicago/Anaheim LLC   

1895 S. Harbor Blvd.

Anaheim, CA 92802

3    Morton’s of Chicago/Atlanta, Inc.   

SunTrust Plaza Bldg.

303 Peachtree Center Ave.

Atlanta, GA 30308

4    Morton’s of Chicago/Atlantic City, LLC   

Caesars Atlantic City

2100 Pacific Avenue

Atlantic City, NJ 08401

5    Morton’s of Chicago/Baltimore, LLC   

300 South Charles St.

Baltimore, MD 21201

6    Morton’s of Chicago/Bethesda LLC   

Hyatt Regency Hotel

7400 Wisconsin Avenue

Bethesda, MD 20814

7    Morton’s of Chicago/Boca Raton, LLC   

5050 Town Center Circle

Boca Raton, FL 33486

8    Morton’s of Chicago/Boston LLC   

One Exeter Plaza

699 Boylston at Exeter

Boston, MA 02116

9    Morton’s of Chicago/Boston Seaport LLC   

Two Seaport Lane

Boston, MA 02210

10    Morton’s of Chicago/Brooklyn LLC   

339 Adams Street

Brooklyn, NY 11201

11    Morton’s of Chicago/Buckhead, Inc.   

Peachtree Lenox Bldg.

3379 Peachtree Rd. N.E.

Atlanta, GA 30326

12    Arnie Morton’s of Chicago/Burbank LLC   

3400 West Olive Avenue

Burbank, CA 91505

13    Morton’s of Chicago/Capitol Mall LLC   

621 Capitol Mall

Sacramento, CA 95814

14    Morton’s of Chicago/Carew Tower LLC   

The Carew Tower

441 Vine Street, Suite 1H

Cincinnati, OH 45202

15    Morton’s of Chicago/Charlotte LLC   

227 W. Trade St.

Charlotte, NC 28202

16    Morton’s of Chicago/Chicago, Inc.   

1050 N. State St.

Chicago, IL 60610

17    Morton’s of Chicago/Clayton, Inc.   

7822 Bonhomme Ave.

Clayton, MO 63105

18    Morton’s of Chicago/Cleveland, Inc.   

The Avenue at Tower City Center

1600 W. Second Street

Cleveland, Ohio 44113

19    Morton’s of Chicago/Coral Gables LLC   

2333 Ponce de Leon Blvd.

Coral Gables, FL 33134

 



--------------------------------------------------------------------------------

20    Morton’s of Chicago/Crystal City LLC   

1631 Crystal Square Arcade

Arlington, VA 22202

21    Morton’s of Chicago/Dallas, Inc. (closing Feb. 2011)   

501 Elm Street

Dallas, TX 75202

22    Morton’s of Chicago/Dallas Crescent LLC (opening Feb. 2011)   

2222 McKinney

Suite 200

Dallas, TX 75201

23    Morton’s of Chicago/Denver, Inc.   

1710 Wynkoop St.

Denver, CO 80202

24    Morton’s of Chicago/Denver Crescent Town Center, LLC   

Denver Crescent Town Center

8480 E. Belleview Ave.

Greenwood Village, CO 80111

25    Morton’s of Chicago/Fifth Avenue, Inc.   

New York, NY

551 5th Ave

New York, NY 10017

26    Arnie Morton’s of Chicago/Figueroa LLC   

735 S.Figueroa Street, Suite 207

Los Angeles, CA 90017

27    Morton’s of Chicago/Flamingo Road Corp.   

400 East Flamingo Road

Las Vegas, NV 89109

28    Morton’s of Chicago/Fort Lauderdale, LLC   

500 E. Broward Blvd Ste: 127

Fort Lauderdale, FL 33394

29    Morton’s of Chicago/Great Neck LLC   

777 Northern Blvd.

Great Neck, NY 11020

30    Morton’s of Chicago/Hackensack LLC   

Riverside Square Mall

One Riverside Square

Hackensack, NJ 07601

31    Morton’s of Chicago/Hartford LLC   

30 State House Square

Hartford, CT 06103

32    Morton’s of Chicago/Honolulu LLC   

Ala Moana Shopping Center

1450 Ala Moana Blvd.

Honolulu, Hawaii 96814

33    Morton’s of Chicago/Houston, Inc.   

Centre at Post Oak

5000 Westheimer

Houston, Texas 77056

34    Morton’s of Chicago/Indianapolis LLC   

41 E. Washington Ave.

Indianapolis, IN 46204

35    Morton’s of Chicago/Jacksonville LLC   

1510 Riverplace Blvd.

Jacksonville, FL 32207

36    Morton’s of Chicago/King of Prussia LLC   

The Pavilion at King of Prussia Mall

500 Mall Blvd.

King of Prussia, PA 19406

37    Morton’s of Chicago/Louisville LLC   

626 West Main Street

Louisville, KY 40202

38    Morton’s of Chicago/McKinney LLC   

1001 McKinney Street

Suite A4

Houston, TX 77002

39    Morton’s of Chicago/Miami, LLC   

1200 Brickell Ave.

Miami, FL 33131

40    Morton’s of Chicago/Miami Beach, LLC   

4041 Collins Avenue

Miami Beach, FL 33140

41    Morton’s of Chicago/Naperville, LLC   

1751 Freedom Drive

Naperville, IL 60563

42    Morton’s of Chicago/Nashville, Inc.   

618 Church St.

Nashville, TN 37219

43    Morton’s of Chicago/New Orleans LLC   

One Canal Place

365 Canal St.

New Orleans, LA 70130

 



--------------------------------------------------------------------------------

44    Morton’s of Chicago/Northbrook, LLC   

707 Skokie Blvd.

Northbrook, IL 60062

45    Morton’s of Chicago/North Miami Beach, LLC   

17399 Biscayne Blvd.

N. Miami, FL 33160

46    Morton’s of Chicago/Orlando, LLC   

Dr. Phillips Market Place

7600 Dr. Phillips Blvd.

Orlando, Florida 32819

47    Morton’s of Chicago/Palm Beach, LLC   

777 S. Flagler Dr.

W. Palm Beach, FL 33401

48    Morton’s of Chicago/Palm Desert, Inc.   

74-880 Country Club Drive

Palm Desert, CA 92260

49    Morton’s of Chicago/Philadelphia LLC   

1411 Walnut Street

Philadelphia, PA 19102

50    Morton’s of Chicago/Phoenix, Inc.   

Shops at the Esplanade

2501 E. Camelback Rd.

Phoenix, AZ 85016

51    Morton’s of Chicago/Pittsburgh LLC   

CNG Tower

625 Liberty Avenue

Pittsburgh, PA 15222

52    Morton’s of Chicago/Portland, Inc.   

213 SW Clay Street

Portland, OR 97201

53    Morton’s of Chicago/Puerto Rico, Inc.   

1 Calle San Geronimo Grounds

San Juan, PR 00901

54    Morton’s of Chicago/Reston LLC   

Reston Town Center

One Freedom Square

11956 Market Street

Reston, VA 20190

55    Morton’s of Chicago/Richmond LLC   

111 Virginia St.

Richmond, VA 23219

56    Morton’s of Chicago/Rosemont, Inc.   

Columbia Centre III

9525 W. Bryn Mawr Ave.

Rosemont, IL 60018

57    Morton’s of Chicago/San Antonio, Inc.   

849 E. Commerce Street

San Antonio, TX 78205

58    Morton’s of Chicago/San Diego, Inc.   

The Harbor Club

285 J Street

San Diego, CA 92101

59    Morton’s of Chicago/San Francisco, Inc.   

400 Post St., Lower Level

San Francisco, CA 94102

60    Morton’s of Chicago/San Jose LLC   

177 Park Avenue, Suite 100

San Jose, CA 95113

61    Morton’s of Chicago/Santa Ana, Inc.   

1641 W. Sunflower Ave.

Santa Ana, CA 92704

62    Morton’s of Chicago/Schaumburg LLC   

1470 McConnor Parkway

Schaumburg, IL 60173

63    Morton’s of Chicago/Scottsdale, Inc.   

15233 N. Kierland Blvd.

Scottsdale, AZ 85254

64    Morton’s of Chicago/Seattle, Inc.   

1511 6th Avenue

Seattle, WA 98101

65    Morton’s of Chicago/Stamford LLC   

UBS Warburg Building

377 North State St.

Stamford, CT 06901

66    Morton’s of Chicago/Troy, LLC   

888 West Big Beaver Rd

Suite 308

Troy, MI 48084

 



--------------------------------------------------------------------------------

67    Morton’s of Chicago/Virginia, Inc.   

8075 Leesburg Pike

Vienna, VA 22182

68    Morton’s of Chicago/Wacker Place, LLC   

65 East Wacker Place

Chicago, IL 60601

69    Morton’s of Chicago/Washington D.C. Inc.   

3251 Prospect St, NW

Washington, DC 20007

70    Morton’s of Chicago/Washington Square, Inc.   

1050 Connecticut Ave.

Washington, DC 20036

71    Morton’s of Chicago/White Plains LLC   

9 Maple Ave.

White Plains, NY 10605

72    Arnie Morton’s of Chicago/Woodland Hills LLC   

6250 Canoga Ave., Suite111

Woodland Hills, CA 91367

73    Porterhouse of Los Angeles, Inc.   

SLS Hotel at Beverly Hills

435 La Cienega Boulevard

Beverly Hills, CA 90048

74    Bertolini’s of Las Vegas, Inc. (DBA Trevi)   

Forum Shops at Caesars Palace

3500 Las Vegas Blvd., Suite G-9

Las Vegas, NV 89109

75    Morton’s Restaurant Group, Inc.   

325 N. LaSalle St., Ste 500,

Chicago, Ill. 60654

 



--------------------------------------------------------------------------------

Other Current Locations

 

     

Grantor

  

Name

  

Address

  

Collateral

  

Nature of

Possession

1    Morton’s of Chicago, Inc.    Stockyards Packing    340 N. Oakley Ave. Suite
500, Chicago, IL 60612    Meat and seafood    Warehouseman 2    Morton’s of
Chicago, Inc.    Allen Brothers    3737 S. Halsted, Chicago, IL 60609    Meat
and seafood    Warehouseman 3    Morton’s of Chicago, Inc.    Frozen Assets c/o
Allen Bros    2635 S. Western, Chicago, IL 60608    Meat and seafood   
Warehouseman 4    Morton’s of Chicago, Inc.    Consumers    1301 Carson Drive,
Melrose Park Il, 60160    Meat and seafood    Warehouseman 5    Morton’s of
Chicago/Honolulu, LLC    Unicold Corporation    3140 Ualena Street, Honolulu, HI
96819    Meat and seafood    Warehouseman 6    Morton’s of Chicago, Inc. and
MOCGC    Jet Connect    1500 Centre Circle, Downers Grove, IL 60515-1081    Gift
cards and retail items    Warehouseman 7    Morton’s of Chicago, Inc.    Iron
Mountain Records    2625 West Roosevelt Road, Chicago, IL 60608    Books and
records    Warehouseman

The following Grantors maintain collateral at offsite storage facilities. The
stored items include documents, restaurant supplies and furniture items worth
less than $5,000 per location.

 

1    Morton’s of Chicago/Atlanta, Inc. 2    Morton’s of Chicago/Boston Seaport
LLC 3    Morton’s of Chicago/Buckhead, Inc. 4    Morton’s of Chicago/Capitol
Mall LLC 5    Morton’s of Chicago/Charlotte LLC 6    Morton’s of Chicago/Coral
Gables LLC 7    Morton’s of Chicago/Fifth Avenue, Inc. 8    Arnie Morton’s of
Chicago/Figueroa LLC 9    Morton’s of Chicago/Indianapolis LLC 10    Morton’s of
Chicago/Louisville LLC 11    Morton’s of Chicago/McKinney LLC 12    Morton’s of
Chicago/Miami, LLC 13    Morton’s of Chicago/Northbrook, LLC 14    Morton’s of
Chicago/Rosemont, Inc. 15    Morton’s of Chicago/San Diego, Inc. 16    Morton’s
of Chicago/San Jose LLC 17    Morton’s of Chicago/Santa Ana, Inc. 18    Morton’s
of Chicago/Seattle, Inc. 19    Morton’s of Chicago/Troy, LLC 20    Morton’s of
Chicago/Virginia, Inc. 21    Morton’s of Chicago/Wacker Place, LLC 22    Arnie
Morton’s of Chicago/Woodland Hills LLC

 



--------------------------------------------------------------------------------

SCHEDULE 4.4 (A)

TO PLEDGE AND SECURITY AGREEMENT

Pledged Stock Interests:

 

     

FULL LEGAL NAME

   Type of
Org.   

Owner/
Manager

   Authorized
Shares    Issued
Shares
(Common
stock
unless
noted)    Certificated
(Y/N)    Stock
Certificate
Number    Par
Value    % of
Outstanding
Stock

1

   Porterhouse, Inc.    Corp.    Morton’s Restaurant Group, Inc.    2,000   
1,000    Y    1    $0.01    100%

2

   Morton’s of Chicago, Inc.    Corp.    Porterhouse, Inc.    2,000    1,000   
Y    1    $1.00    100%

3

   Morton’s of Chicago/Atlanta, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

4

   Morton’s of Chicago/Buckhead, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    1    no par    100%

5

   Morton’s of Chicago/Chicago, Inc.    Corp.    Morton’s of Chicago, Inc.   
3,000    1,000    Y    2    no par    100%

6

   Morton’s of Chicago/Clayton, Inc    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    1    no par    100%

7

   Morton’s of Chicago/Cleveland, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

8

   Morton’s of Chicago/Dallas, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

9

   Morton’s of Chicago/Denver, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

10

   Morton’s of Chicago/Fifth Avenue, Inc.    Corp.    Morton’s of Chicago, Inc.
   1,500    1,000    Y    1    no par    100%

11

   Morton’s of Chicago/Flamingo Road Corp.    Corp.    Morton’s of Chicago, Inc.
   1,500    1,000    Y    2    no par    100%

12

   Morton’s of Chicago/Houston, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    1    no par    100%

13

   Morton’s of Chicago/Nashville, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    3    no par    100%

14

   Morton’s of Chicago/Palm Desert, Inc.    Corp.    Morton’s of Chicago, Inc.
   3,000    1,000    Y    1    no par    100%

 



--------------------------------------------------------------------------------

15

   Morton’s of Chicago/Phoenix, Inc.    Corp.    Morton’s of Chicago, Inc.   
3,000    1,000    Y    2    no par    100%

16

   Morton’s of Chicago/Pittsburgh, Inc.    Corp.    Morton’s of Chicago, Inc.   
3,000    1,000    Y    1    no par    100%

17

   Morton’s of Chicago/Portland, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2    no par    100%

18

   Morton’s of Chicago/Puerto Rico, Inc.    Corp.    Morton’s of Chicago, Inc.
   1,500    1,000    Y    2    no par    100%

19

   Morton’s of Chicago/Rosemont, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

20

   Morton’s of Chicago/San Antonio, Inc.    Corp.    Morton’s of Chicago, Inc.
   3,000    1,000    Y    1    no par    100%

21

   Morton’ s of Chicago/San Diego, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2    no par    100%

22

   Morton’s of Chicago/San Francisco, Inc.    Corp.    Morton’s of Chicago, Inc.
   1,500    1,000    Y    1    no par    100%

23

   Morton’s of Chicago/Santa Ana, Inc.    Corp.    Morton’s of Chicago, Inc.   
3,000    1,000    Y    3    no par    100%

24

   Morton’s of Chicago/Scottsdale, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2    no par    100%

25

   Morton’s of Chicago/Seattle, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2    no par    100%

26

   Morton’s of Chicago/Virginia, Inc.    Corp.    Morton’s of Chicago, Inc.   
50,000    2,000    Y    1    $10.00    100%

27

   Morton’s of Chicago/Washington D.C., Inc.    Corp.    Morton’s of Chicago,
Inc.    3,000    1,000    Y    1    no par    100%

28

   Morton’s of Chicago/Washington Square, Inc.    Corp.    Morton’s of Chicago,
Inc.    1,500    1,000    Y    2    no par    100%

29

   Porterhouse of Los Angeles, Inc.    Corp.    Morton’s of Chicago, Inc.   
3,000    1,000    Y    1    no par    100%

30

   MOCGC Corp.    Corp.    Morton’s of Chicago, Inc.    1,500    1,000    Y    1
   no par    100%

31

   Chicago Steakhouse, Inc.++    Corp.    MOC/Dallas, Inc.    10,000    1,000   
Y    2 & 5    $1.00    100%

32

   Houston Steakhouse, Inc. ++    Corp.    MOC/Houston, Inc.    10,000    1,000
   Y    3    $1.00    100%

33

   San Antonio Steakhouse, Inc ++    Corp.    MOC/San Antonio, Inc.    100,000
   1,000    Y    5    $1.00    100%

34

   Morton’s of Chicago Holding, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2    no par    100%

 



--------------------------------------------------------------------------------

 

35

   Morton’s of Chicago Florida Holding, Inc.    Corp.    Morton’s of Chicago
Holding, Inc.    1,500    1,000    Y    2    no par    100%

36

   Morton’s of Chicago Maryland Holding, Inc.    Corp.    Morton’s of Chicago
Holding, Inc.    1,500    1,000    Y    2    no par    100%

37

   Italian Restaurants Holding Corp    Corp.    Morton’s Restaurant Group, Inc.
   3,000    1,000    Y    1    no par    100%

38

   Bertolini’s Restaurants, Inc.    Corp.    Italian Restaurants Holding Corp.
   3,000    1,000    Y    1    no par    100%

39

   Bertolini’s of Las Vegas, Inc.    Corp.    Bertolini’s Restaurants, Inc.   
3,000    1,000    Y    1    no par    100%

First Tier Foreign Entities - 65% of stock will be pledged:

1

   Morton’s of Chicago (Singapore) Pte. Ltd.    Corp.    Morton’s of Chicago,
Inc.    100,000    100    Y    6    $1.00    100%

2

   Morton’s Asia Holding Limited    Corp.    Morton’s of Chicago, Inc.    1,000
   100    Y    1 & 2    HK10.00    100%

3

   Morton’s of Chicago/Toronto, Inc.    Corp.    Morton’s of Chicago, Inc.   
1,500    1,000    Y    1    No par    100%

4

   Morton’s Holding Company Mexico, S. de R.L. de C.V.    Mexican
Limitada    Morton’s Mexico Holding (USA), LLC    NA    One
Class B
Participation
Unit    N    NA    NA    50.01%          Carnsa SA de CV                  
49.99%

5

   Morton’s of Chicago Hong Kong Limited    LC    Morton’s of Chicago, Inc.   
100    65    Y    3    $HK
10.00    100%

6

   Morton’s of Chicago/Vancouver, Inc.    Corp    Morton’s of Chicago, Inc.   
1,500    1,000    Y    2 & 3    $1.00    100%

 



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

     

Full Legal Name

  

Type of
Org.

  

Manager

  

Certificated
(Y/N)

  

Certificate
Number

  

Par
Value

  

% of
Outstanding
LLC
Interests

1

   Morton’s of Chicago/Anaheim LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

2

   Morton’s of Chicago/Atlantic City LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

3

   Morton’s of Chicago/Baltimore LLC    LLC    Morton’s of Chicago Maryland
Holding, Inc.    N       N/A    100%

4

   Morton’s of Chicago/Bethesda LLC    LLC    Morton’s of Chicago Maryland
Holding, Inc.    N       N/A    100%

5

   Morton’s of Chicago/Boca Raton LLC    LLC    Morton’s of Chicago Florida
Holding, Inc.    N       N/A    100%

6

   Morton’s of Chicago/Boston LLC    LLC    Morton’s of Chicago Holding, Inc.   
N       N/A    100%

7

   Morton’s of Chicago/Boston Seaport LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

8

   Morton’s of Chicago/Brooklyn LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

9

   Arnie Morton’s of Chicago/Burbank LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

10

   Morton’s of Chicago/Capitol Mall, LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

11

   Morton’s of Chicago/Carew Tower LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

12

   Morton’s of Chicago/Charlotte LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

 



--------------------------------------------------------------------------------

 

13

   Morton’s of Chicago/Coral Gables LLC    LLC    Morton’s of Chicago Florida
Holding, Inc.    N       N/A    100%

14

   Morton’s of Chicago/Crystal City LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

15

   Morton’s of Chicago/Dallas Crescent, LLC    LLC    Morton’s of Chicago
Holding, Inc.    N       N/A    100%

16

   Morton’s of Chicago/Denver Crescent Town Center LLC    LLC    Morton’s of
Chicago Holding, Inc.    N       N/A    100%

17

   Arnie Morton’s of Chicago/Figueroa LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

18

   Morton’s of Chicago/Fort Lauderdale LLC    LLC    Morton’s of Chicago
Holding, Inc.    N       N/A    100%

19

   Morton’s of Chicago/Great Neck LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

20

   Morton’s of Chicago/Hackensack LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

21

   Morton’s of Chicago/ Hartford LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

22

   Morton’s of Chicago/Honolulu LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

23

   Morton’s of Chicago/Indian Wells, LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

24

   Morton’s of Chicago/Indianapolis LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

25

   Morton’s of Chicago/Jacksonville LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

26

   Morton’s of Chicago/King of Prussia LLC    LLC    Morton’s of Chicago
Holding, Inc.    N       N/A    100%

27

   Morton’s of Chicago/Louisville LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

 



--------------------------------------------------------------------------------

 

28

   Morton’s of Chicago/McKinney LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

29

   Morton’s of Chicago/Miami LLC    LLC    Morton’s of Chicago Florida Holding,
Inc.    N       N/A    100%

30

   Morton’s of Chicago/Miami Beach LLC    LLC    Morton’s of Chicago Florida
Holding, Inc.    N       N/A    100%

31

   Morton’s of Chicago/Naperville, LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

32

   Morton’s of Chicago/ New Orleans LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

33

   Morton’s of Chicago/North Miami Beach LLC    LLC    Morton’s of Chicago
Florida Holding, Inc.    N       N/A    100%

34

   Morton’s of Chicago/ Northbrook LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

35

   Morton’s of Chicago/Orlando LLC    LLC    Morton’s of Chicago Florida
Holding, Inc.    N       N/A    100%

36

   Morton’s of Chicago/Palm Beach LLC    LLC    Morton’s of Chicago Florida
Holding, Inc.    N       N/A    100%

37

   Morton’s of Chicago/Philadelphia LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

38

   Morton’s of Chicago/Pittsburgh LLC    LLC    MOC/Pittsburgh, Inc.    N      
N/A    100%

39

   Morton’s of Chicago/Reston LLC    LLC    Morton’s of Chicago Holding, Inc.   
N       N/A    100%

40

   Morton’s of Chicago/Richmond LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

41

   Morton’s of Chicago/San Jose LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

42

   Morton’s of Chicago/Schaumburg LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

 



--------------------------------------------------------------------------------

 

43

   Morton’s of Chicago/Stamford LLC    LLC    Morton’s of Chicago Holding, Inc.
   N       N/A    100%

44

   Morton’s of Chicago/Troy LLC    LLC    Morton’s of Chicago Holding, Inc.    N
      N/A    100%

45

   Morton’s of Chicago/Wacker Place LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

46

   Morton's of Chicago/White Plains LLC    LLC    Morton’s of Chicago Holding,
Inc.    N       N/A    100%

47

   Arnie Morton’s of Chicago/Woodland Hills, LLC    LLC    Morton’s of Chicago
Holding, Inc.    N       N/A    100%

48

   Morton’s Mexico Holding (USA), LLC    LLC    Morton’s of Chicago, Inc.    N
      N/A    100%

49

   McKinney Steakhouse LLC++    LLC    MOC/McKinney LLC    N       N/A    100%

Pledged Partnership Interests

 

Grantor    Partnership      Type of Partnership Interests
(e.g., general or limited)      Certificated
(Y/N)      Certificate No. (if any)      % of Outstanding Partnership
Interest of the Partnership  

NONE

              

Pledged Trust Interests

 

Grantor    Trust      Class of Trust Interests      Certificated
(Y/N)      Certificate No. (if any)      % of Outstanding Trust Interests
of the Trust  

NONE

              

 



--------------------------------------------------------------------------------

Pledged Debt

The following subordinated intercompany promissory are all dated December 6,
2010 and do not have a maturity date. The Original Principal Amount and
Outstanding Principal Balance for each note is reflected on the books and
records of the respective grantor.

 

Grantor

  

Issuer

Morton’s of Chicago, Inc. (same for each issuer until otherwise noted)   
Morton’s Mexico Holding (USA), LLC    Morton’s of Chicago Holding Inc.    Arnie
Morton’s of Chicago/Woodland Hills LLC    Morton’s of Chicago/Anaheim LLC   
Morton’s of Chicago/Atlantic City LLC    Morton’s of Chicago/Baltimore LLC   
Morton’s of Chicago/Bethesda LLC    Morton’s of Chicago/Boston LLC    Morton’s
of Chicago/Boston Seaport LLC    Morton’s of Chicago/Brooklyn LLC    Morton’s of
Chicago/Buckhead, Inc.    Morton’s of Chicago/Capitol Mall LLC    Morton’s of
Chicago/Carew Tower LLC    Morton’s of Chicago/Charlotte LLC    Morton’s of
Chicago/Chicago, Inc.    Morton’s of Chicago/Clayton, Inc.    Morton’s of
Chicago/Cleveland, Inc.    Morton’s of Chicago/Coral Gables LLC    Morton’s of
Chicago/Crystal City LLC    Morton’s of Chicago/Dallas Crescent, LLC    Morton’s
of Chicago/Dallas, Inc.    Morton’s of Chicago/Denver Crescent Town Center LLC
   Morton’s of Chicago/Fifth Avenue, Inc.    Morton’s of Chicago/Flamingo Road
Corp.    Morton’s of Chicago/Fort Lauderdale LLC    Morton’s of Chicago/Great
Neck LLC    Morton’s of Chicago/Hackensack LLC    Morton’s of Chicago/Hartford
LLC    Morton’s of Chicago/Honolulu LLC    Morton’s of Chicago/Indianapolis LLC
   Morton’s of Chicago/Indian Wells LLC    Morton’s of Chicago/Jacksonville LLC
   Morton’s of Chicago/King of Prussia LLC    Morton’s of Chicago/Louisville LLC
   Morton’s of Chicago/McKinney LLC    Morton’s of Chicago/Miami Beach LLC   
Morton’s of Chicago/Naperville LLC    Morton’s of Chicago/New Orleans LLC   
Morton’s of Chicago/North Miami Beach LLC    Morton’s of Chicago/Northbrook LLC
   Morton’s of Chicago/Palm Beach LLC    Morton’s of Chicago/Palm Desert, Inc.
   Morton’s of Chicago/Philadelphia LLC    Morton’s of Chicago/Pittsburgh LLC   
Morton’s of Chicago/Reston LLC    Morton’s of Chicago/Richmond LLC

 



--------------------------------------------------------------------------------

   Morton’s of Chicago/San Antonio, Inc.    Morton’s of Chicago/San Diego, Inc.
   Morton’s of Chicago/San Francisco, Inc.    Morton’s of Chicago/San Jose LLC
   Morton’s of Chicago/Schaumburg LLC    Morton’s of Chicago/Scottsdale, Inc.   
Morton’s of Chicago/Seattle, Inc.    Morton’s of Chicago/Troy LLC    Morton’s of
Chicago/Wacker Place LLC    Morton’s of Chicago/White Plains LLC    Porterhouse
of Los Angeles, Inc.

Grantor

  

Issuer

Arnie Morton’s of Chicago/Burbank LLC    Morton’s of Chicago, Inc. (same for
each grantor until otherwise noted) Arnie Morton’s of Chicago/Figueroa LLC   
MOCGC Corp.    Morton’s of Chicago/Atlanta, Inc.    Morton’s of Chicago/Boca
Raton LLC    Morton’s of Chicago/Denver, Inc.    Morton’s of Chicago/Houston,
Inc.    Morton’s of Chicago/Miami LLC    Morton’s of Chicago/Nashville, Inc.   
Morton’s of Chicago/Orlando LLC    Morton’s of Chicago/Phoenix, Inc.    Morton’s
of Chicago/Portland, Inc.    Morton’s of Chicago/Puerto Rico, Inc.    Morton’s
of Chicago/Rosemont, Inc.    Morton’s of Chicago/Santa Ana, Inc.    Morton’s of
Chicago/Stamford LLC    Morton’s of Chicago/Virginia, Inc.    Morton’s of
Chicago/Washington D.C., Inc.    Morton’s of Chicago/Washington Square, Inc.   

Grantor

  

Issuer

MOCGC Corp. (same for each issuer until otherwise noted)    Arnie Morton’s of
Chicago/Burbank LLC    Arnie Morton’s of Chicago/Figueroa LLC    Arnie Morton’s
of Chicago/Woodland Hills LLC    Morton’s of Chicago/Chicago, Inc.    Morton’s
of Chicago/Anaheim LLC    Morton’s of Chicago/Atlanta, Inc.    Morton’s of
Chicago/Atlantic City LLC    Morton’s of Chicago/Baltimore LLC    Morton’s of
Chicago/Bethesda LLC    Morton’s of Chicago/Boca Raton LLC    Morton’s of
Chicago/Boston LLC    Morton’s of Chicago/Boston Seaport LLC    Morton’s of
Chicago/Brooklyn LLC    Morton’s of Chicago/Buckhead, Inc.    Morton’s of
Chicago/Capitol Mall LLC    Morton’s of Chicago/Carew Tower LLC    Morton’s of
Chicago/Chicago, Inc.

 



--------------------------------------------------------------------------------

   Morton’s of Chicago/Cleveland, Inc.    Morton’s of Chicago/Coral Gables LLC
   Morton’s of Chicago/Crystal City LLC    Morton’s of Chicago/Dallas, Inc.   
Morton’s of Chicago/Denver, Inc.    Morton’s of Chicago/Denver Crescent Town
Center LLC    Morton’s of Chicago/Flamingo Road Corp.    Morton’s of
Chicago/Fort Lauderdale LLC    Morton’s of Chicago/Great Neck LLC    Morton’s of
Chicago/Hackensack LLC    Morton’s of Chicago/Hartford LLC    Morton’s of
Chicago/Honolulu LLC    Morton’s of Chicago/Houston, Inc.    Morton’s of
Chicago/Indianapolis LLC    Morton’s of Chicago/Indian Wells LLC    Morton’s of
Chicago/Jacksonville LLC    Morton’s of Chicago/King of Prussia LLC    Morton’s
of Chicago/Louisville LLC    Morton’s of Chicago/McKinney LLC    Morton’s of
Chicago/Miami Beach LLC    Morton’s of Chicago/Naperville LLC    Morton’s of
Chicago/Nashville, Inc.    Morton’s of Chicago/New Orleans LLC    Morton’s of
Chicago/North Miami Beach LLC    Morton’s of Chicago/Northbrook LLC    Morton’s
of Chicago/Orlando LLC    Morton’s of Chicago/Palm Beach LLC    Morton’s of
Chicago/Philadelphia LLC    Morton’s of Chicago/Phoenix, Inc.    Morton’s of
Chicago/Pittsburgh LLC    Morton’s of Chicago/Portland, Inc.    Morton’s of
Chicago/Puerto Rico, Inc.    Morton’s of Chicago/Reston LLC    Morton’s of
Chicago/Richmond LLC    Morton’s of Chicago/San Antonio, Inc.    Morton’s of
Chicago/San Diego, Inc.    Morton’s of Chicago/San Jose LLC    Morton’s of
Chicago/Santa Ana, Inc.    Morton’s of Chicago/Schaumburg LLC    Morton’s of
Chicago/Scottsdale, Inc.    Morton’s of Chicago/Seattle, Inc.    Morton’s of
Chicago/Stamford LLC    Morton’s of Chicago/Troy LLC    Morton’s of
Chicago/Virginia, Inc.    Morton’s of Chicago/Wacker Place LLC    Morton’s of
Chicago/Washington Square, Inc.    Morton’s of Chicago/White Plains LLC   
Porterhouse of Los Angeles, Inc.

 



--------------------------------------------------------------------------------

 

Grantor

  

Issuer

Morton’s of Chicago/Charlotte LLC    MOCGC Corp. (same for each grantor until
otherwise noted) Morton’s of Chicago/Clayton, Inc.    Morton’s of Chicago/Fifth
Avenue, Inc.    Morton’s of Chicago/Miami LLC    Morton’s of Chicago/Palm
Desert, Inc.    Morton’s of Chicago/Rosemont, Inc.    Morton’s of Chicago/San
Francisco, Inc.    Morton’s of Chicago/Washington D.C., Inc.   

Grantor

  

Issuer

Morton’s Restaurant Group, Inc.    Porterhouse, Inc. Morton’s Restaurant Group,
Inc.    Italian Restaurants Holding Corp. Italian Restaurants Holding Corp.   
Bertolini’s Restaurants, Inc. Bertolini’s Restaurants, Inc.    Bertolini's of
Las Vegas, Inc. Porterhouse, Inc.    Morton’s of Chicago, Inc. Morton’s of
Chicago Holding Inc.    Morton’s of Chicago Florida Holding, Inc. Morton’s of
Chicago Holding Inc.    Morton’s of Chicago Maryland Holding, Inc. Morton’s of
Chicago Holding Inc.    Morton’s of Chicago/Anaheim LLC Morton’s of Chicago
Holding Inc.    Morton’s of Chicago/Atlantic City LLC Morton’s of Chicago
Holding Inc.    Morton’s of Chicago/Boston Seaport LLC Morton’s of Chicago
Holding Inc.    Morton’s of Chicago/King of Prussia LLC Morton’s of Chicago
Holding Inc.    Morton’s of Chicago/Reston LLC Morton’s of Chicago Holding Inc.
   Morton’s of Chicago/Schaumburg LLC Morton’s of Chicago Holding Inc.   
Morton’s of Chicago/Stamford LLC Morton’s of Chicago Holding Inc.    Morton’s of
Chicago/Wacker Place LLC Morton’s of Chicago Florida Holding, Inc.    Morton’s
of Chicago/Boca Raton LLC Morton’s of Chicago Florida Holding, Inc.    Morton’s
of Chicago/Miami LLC Morton’s of Chicago Florida Holding, Inc.    Morton’s of
Chicago/North Miami Beach LLC Morton’s of Chicago Florida Holding, Inc.   
Morton’s of Chicago/Orlando LLC Morton’s of Chicago Maryland Holding, Inc.   
Morton’s of Chicago/Baltimore LLC Morton’s of Chicago Maryland Holding, Inc.   
Morton’s of Chicago/Bethesda LLC Chicago Steakhouse, Inc.    Morton’s of
Chicago/Dallas, Inc. Morton’s of Chicago/San Antonio, Inc.    San Antonio
Steakhouse, Inc. Morton’s of Chicago/Houston, Inc.    Houston Steakhouse, Inc.
Morton’s of Chicago/McKinney LLC    McKinney Steakhouse LLC

Securities Accounts

 

Grantor    Share of Securities Intermediary      Account Number     
Account Name  

NONE

        

Commodities Accounts

 

Grantor    Name of Commodities Intermediary      Account Number     
Account Name  

NONE

        

 



--------------------------------------------------------------------------------

Deposit Accounts:

 

Grantor

  

Name of Depository
Bank

  

Account

Number

  

Account Name

MORTON’S OF CHICAGO INC    Bank of America    xxxxxxxxxx    Concentration
MORTON’S OF CHICAGO INC    Bank of America    xxxxxxxxxx    Accounts Payable
BERTOLINI’S RESTAURANTS, INC    Bank of America    xxxxxxxxxx    Concentration
BERTOLINI’S RESTAURANTS, INC    Bank of America    xxxxxxxxxx    Accounts
Payable DALLAS STEAKHOUSE STORE #152    Bank of America    xxxxxxxxxx   
Business Checking HOUSTON STEAKHOUSE STORE #158    Bank of America    xxxxxxxxxx
   Business Checking MCKINNEY STEAKHOUSE LLC STORE #148    Bank of America   
xxxxxxxxxx    Business Checking SAN ANTONIO STEAKHOUSE STORE #154    Bank of
America    xxxxxxxxxx    Business Checking MORTON’S OF CHICAGO INC    Bank of
America    xxxxxxxxxx    Business Checking BERTOLINI’S RESTAURANTS, INC    Bank
of America    xxxxxxxxxx    Business Checking HOUSTON STEAKHOUSE INC PLEDGE
ACCOUNT    Compass Bank    xxxxxxxx    Business Statement Savings MORTON’S OF
CHICAGO INC    Chase    xxxxxxxxx    Commercial Checking MORTON’S OF CHICAGO
CRYSTAL CITY LLC    Chevy Chase Bank    xxxxxxxxxx    Commercial Checking
MORTON’S OF CHICAGO CLEVELAND INC    PNC Bank    xxxxxxxxxx    Business Checking
MORTON’S OF CHICAGO HONOLULU LLC    Bank of Hawaii    xxxxxxx    Business
Checking MORTON’S OF CHICAGO FLAMINGO ROAD CORP    US Bank    xxxxxxxxxxxx   
Business Checking MORTON’S OF CHICAGO PITTSBURGH INC    PNC Bank    xxxxxxx   
Business Checking MORTON’S OF CHICAGO RESTON LLC    Wachovia Bank   
xxxxxxxxxxxxx    Business Checking MORTON’S OF CHICAGO PUERTO RICO INC    Banco
Popular    xxxxxxxxx    Business Checking MORTON’S STEAKHOUSE    Sovereign   
xxxxxxxxxxx    Business Checking

 



--------------------------------------------------------------------------------

SCHEDULE 4.4 (B)

TO PLEDGE AND SECURITY AGREEMENT

Acquisition of Equity Interests

None

 



--------------------------------------------------------------------------------

SCHEDULE 4.4 (C)

TO PLEDGE AND SECURITY AGREEMENT

Pledged LLC Interest/Pledged Partnership Interest

None

 



--------------------------------------------------------------------------------

SCHEDULE 4.5

TO PLEDGE AND SECURITY AGREEMENT

Material Contracts

None

 



--------------------------------------------------------------------------------

SCHEDULE 4.6

TO PLEDGE AND SECURITY AGREEMENT

Letters of Credit

NONE

 



--------------------------------------------------------------------------------

SCHEDULE 4.7

TO PLEDGE AND SECURITY AGREEMENT

Intellectual Property

(A) Copyrights - registered

 

Morton’s Copyright Registrations

  

Reg. No.

Morton’s The Cookbook: 100 Steakhouse Recipes for Every Kitchen (Owner: Morton’s
Restaurant Group, Inc.)    TX 0007001486

Copyrights – unregistered

Morton’s of Chicago, Inc. owns unregistered copyrights that are created and/or
acquired in the ordinary course of business such as recipes, menus, advertising
materials, the Mortons.com web site, YouTube videos on the Morton’s The
Steakhouse Channel, original artwork commissioned for the restaurants, cookbooks
and other works.

(B) Copyright Licenses - None

(C) Patents - None

(D) Patent Licenses - None

(E) Trademarks

1.) Registered Trademarks

 

United States Trademarks

  

App. Number

  

Filing Date

  

Reg. Number

  

Registration Date

Owner is Morton’s of Chicago, Inc.

            THE LEGEND. THE STEAKHOUSE    75/506128    June 23, 1998    2318090
   February 15, 2000 ARNIE MORTON’S and Design    76/542432    September 5, 2003
   2915741    January 4, 2005 ARNIE MORTON’S    76/542433    September 5, 2003
   2915742    January 4, 2005 ARNIE MORTON’S THE STEAKHOUSE    76/542434   
September 5, 2003    2915743    January 4, 2005 SAVOR THE GOOD LIFE    76/511374
   May 2, 2003    3109686    June 27, 2006 LEGENDS ARE LARGER THAN LIFE   
75/409623    December 22, 1997    2302701    December 21, 1999 MORTON’S and
Design    73/535785    May 6, 1985    1505273    September 20, 1988 MORTON’S OF
CHICAGO    74/011102    December 15, 1989    1647093    June 4, 1991 MORTON’S OF
CHICAGO and Design    74/014514    December 27, 1989    1647095    June 4, 1991
MORTON’S OF CHICAGO THE STEAK HOUSE and Design    74/084905    August 6, 1990   
1738748    December 8, 1992 ARNIE MORTON’S OF CHICAGO THE STEAKHOUSE   
74/234803    January 2, 1992    1829038    March 29, 1994 ARNIE MORTON’S OF
CHICAGO    74/234717    January 2, 1992    1829037    March 29, 1994 ARNIE
MORTON’S OF CHICAGO THE STEAK HOUSE and Design    74/251512    March 2, 1992   
1832491    April 19, 1994 THE BEST STEAK ANYWHERE    76/628235    January 18,
2005    3077892    April 4, 2006



--------------------------------------------------------------------------------

MORTON’S    77/393411    February 11, 2008    3556365    January 6, 2009 BAR 12
21    78/786220    January 6, 2006    3158737    October 17, 2006 MORTON’S
LEGENDARY HOT CHOCOLATE CAKE    77/009408    September 28, 2006    3270974   
July 31, 2007 M and Olive Logo    77/182812    May 16, 2007    3388035   
February 26, 2008 MORTON’S MORTINIS    77/286869    September 24, 2007   
3511063    October 7, 2008 MORTON’S THE STEAKHOUSE    77/511104    June 30, 2008
      MORTON’S THE STEAKHOUSE    76/524212    June 19, 2003    2925648   
February 8, 2005 M PRIME EVENTS AT MORTON’S and Design    77/921699    January
27, 2010       MORTON’S THE STEAKHOUSE AT HOME    77/837983    September 30,
2009       MORTON’S    Arizona       028767    08-Aug-1990 MORTON’S    Colorado
      1130929    18-Aug-1997 MORTON’S    Connecticut       21437    08-Feb-2002
MORTON’S    Florida       T15951    10-Jun-1992 MORTON’S    Georgia       S7181
   05-Nov-1986 MORTON’S OF CHICAGO    Hawaii       132225    07-Nov-1990
MORTON’S    Illinois       93521    04-Jan-2005 MORTON’S    Indiana      
2002-0043    25-Jan-2002 MORTON’S    Kentucky       14375    06-Mar-2002
MORTON’S    Louisiana    15-Dec-2004    58-519    15-Dec-2004 MORTON’S   
Maryland       1998/00428    17-Mar-1998 MORTON’S    Michigan       MO9-082   
15-Dec-1993 MORTON’S    Minnesota       17187    17-Jan-1991 MORTON’S   
Missouri       12644    19-Jan-1994 MORTON’S    Nevada       SM00260042   
05-Mar-1993 MORTON’S    New Jersey    16-May-2003    21365    16-May-2003
MORTON’S OF CHICAGO and Design    New York       S13912    27-Jan-1994 MORTON’S
   Ohio       1507929    15-Dec-2004 MORTON’S    Oregon    30-Jan-2002    35642
   30-Jan-2002 MORTON’S    Pennsylvania       891719    28-Oct-1985 MORTON’S   
Texas       53892    21-Sep-1994 MORTON’S and Design    Texas       4832317   
11-Apr-1988 MORTON’S    Virginia       A4412    14-Apr-1992 MORTON’S   
Washington       30327    25-Jan-2002 MORTON’S    Wisconsin          14-Nov-1990

 

Owner is Morton’s of Chicago, Inc.

Foreign Trademarks

  

Country Name

  

App Number

  

Filing Date

  

Reg Number

  

Registration Date

MORTON’S THE STEAKHOUSE    Argentina    2552422    03-Nov-2004    2155408   
30-Apr-2007 MORTON’S OF CHICAGO    Argentina    2187289    17-Nov-1998   
2207332    03-Jan-2008 MORTON’S and Design    Aruba    040826.16    26-Aug-2004
   23120    26-Aug-2004 MORTON’S THE STEAKHOUSE    Aruba    040826.14   
26-Aug-2004    23119    26-Aug-2004 MORTON’S    Aruba       09-Oct-2006    26268
   15-Dec-2006 MORTON’S and Design    Australia    1011195    14-Jul-2004   
1011195    07-Mar-2005 MORTON’S    Australia    1152043    15-Jul-2005   
1152043    14-Dec-2006 MORTON’S OF CHICAGO and Design    Australia    733319   
29-Apr-1997    733319    13-Jan-1998



--------------------------------------------------------------------------------

MORTON’S OF CHICAGO    Australia    736529    12-Jun-1997    736529   
02-Oct-1998 MORTON’S THE STEAKHOUSE    Australia    1011194    14-Jul-2004   
1011194    07-Mar-2005 THE REWARD    Australia    883798    26-Jul-2001   
883798    19-Aug-2002 MORTON’S OF CHICAGO    Austria    AM411/97    29-Jan-1997
   169443    28-Apr-1997 MORTON’S    Austria    AM410/97    29-Jan-1997   
169442    28-Apr-1997 MORTON’S OF CHICAGO and Design    Austria    AM409/97   
29-Jan-1997    169441    28-Apr-1997 MORTON’S    Austria    AM4362/2006   
19-Jun-2006    234375    15-Sep-2006 MORTON’S and Design    Bahamas    27213   
08-Oct-2004       MORTON’S    Bahamas    29887    12-Oct-2006       MORTON’S THE
STEAKHOUSE    Bahamas       06-Oct-2004       MORTON’S    Bahrain    52225   
20-Dec-2006    52225    21-Sep-2010 MORTON’S and Design    Bahrain    52224   
20-Dec-2006    52224    21-Sep-2010 MORTON’S THE STEAKHOUSE    Bahrain    52226
   20-Dec-2006    52226    20-Dec-2006 MORTON’S    Barbados       28-Sep-2006   
81/22259    11-Mar-2009 MORTON’S THE STEAKHOUSE    Barbados       28-Sep-2006   
81/22260    13-Feb-2009 MORTON’S and Design    Barbados       28-Sep-2006   
81/22258    12-Mar-2009 MORTON’S    Belize    4183.06    24-Oct-2006    4183.06
   24-Oct-2006 MORTON’S and Design    Belize          3783.06    16-Mar-2006
MORTON’S THE STEAKHOUSE    Belize          3777.06    16-Mar-2006 MORTON’S   
Benelux    896774    02-Jul-1997    618485    02-Jun-1998 MORTON’S    Benelux   
200705    14-Aug-2000    200705    05-Dec-2006 MORTON’S    Benelux    1113668   
15-Jun-2006    843680    06-Mar-2009 MORTON’S    Bermuda    46106    26-Sep-2006
   46106    26-Sep-2006 MORTON’S and Design    Bermuda    41326    25-Aug-2004
   41326    28-Jun-2005 MORTON’S THE STEAKHOUSE    Bermuda    41327   
25-Aug-2004    41327    28-Jun-2005 MORTON’S THE STEAKHOUSE    Brazil   
827045280    30-Dec-2004    827045280    06-Nov-2007 MORTON’S OF CHICAGO   
Brazil    820000230    05-Aug-1997    820000230    22-Aug-2006 MORTON’S OF
CHICAGO and Design    Brazil    820000299    05-Aug-1997    820000299   
22-Aug-2006 MORTON’S    Brazil    820000221    05-Aug-1997    820000221   
16-Nov-1999 MORTON’S and Design    Brazil    827061625    30-Dec-2004   
827061625    06-Nov-2007 MORTON’S and Design    Canada    1240770    15-Dec-2004
   TMA662020    31-Mar-2006 MORTON’S LEGENDARY HOT CHOCOLATE CAKE    Canada   
1321260    23-Oct-2006    712787    25-Apr-2008 MORTON’S THE STEAKHOUSE   
Canada    1454692    08-Oct-2009       SAVOR THE GOOD LIFE    Canada    1192298
   01-Oct-2003    TMA689135    05-Jun-2007 MORTON’S THE STEAKHOUSE    Canada   
1240771    15-Dec-2004    TMA669148    02-Aug-2006 MORTON’S STEAKHOUSE    Canada
   745562    20-Jan-1994    502124    09-Oct-1998 MORTON’S OF CHICAGO and Design
   Canada    745578    20-Jan-1994    501752    02-Oct-1998 MORTON’S OF CHICAGO
   Canada    745564    20-Jan-1994    TMA501751    02-Oct-1998 MORTON’S   
Canada    745563    20-Jan-1994    TMA502128    09-Oct-1998 MORTON’S THE
STEAKHOUSE    Cayman Islands          3937885    04-Sep-2008 MORTON’S    Chile
   383911    16-Jul-1997    824403    10-Feb-1998 MORTON’S and Design    Chile
   655490    04-Aug-2004    712250    20-Dec-2004 MORTON’S OF CHICAGO and Design
   Chile    383913    16-Jul-1997    821876    10-Feb-1998 MORTON’S OF CHICAGO
   Chile    383912    16-Jul-1997    821875    10-Feb-1998 MORTON’S (Chinese
characters)    China (People’s Republic)    2000/71026    24-May-2000    1619906
   14-Aug-2001 MORTON’S    China (People’s Republic)    9800012263   
16-Feb-1998    1282419    06-Jun-1999 MORTON’S and Design    China (People’s
Republic)    4206246    05-Aug-2004      



--------------------------------------------------------------------------------

Morton’s of Chicago vs. Lone Star Restaurants Limited (MORTON’S)    China
(People’s Republic)    201004148          MORTON’S THE STEAKHOUSE    China
(People’s Republic)    4206247    05-Aug-2004    4206247    07-Jan-2008 MORTON’S
in Chinese Characters    China (People’s Republic)    8133295    19-Mar-2010   
   Cancellation of 1411773 (MORTON’S In Chinese Characters)    China (People’s
Republic)    200701919          MORTON’S    China (People’s Republic)    6243414
   27-Aug-2007    6243414    28-Mar-2010 MORTON’S (Chinese characters)    China
(People’s Republic)    6243413    27-Aug-2007    6243413    28-Mar-2010 MORTON’S
THE STEAKHOUSE    Cuba    695/2004    01-Nov-2004    695/2004    01-Nov-2004
MORTON’S    Cuba    2000-0153    01-Feb-2000    153/2000    01-Feb-2000 MORTON’S
and Design    Cuba    694/2004    01-Nov-2004    694/2004    01-Nov-2004
MORTON’S    Czech Republic    438520    21-Jun-2006    287011    18-Jan-2007
MORTON’S    Czech Republic    O-123588    01-Jul-1997    217034    23-Apr-1999
MORTON’S    Denmark    03296/1997    01-Jul-1997    03251/1997    25-Jul-1997
MORTON’S    Denmark    VA200602935    12-Jul-2006    VR200700092    15-Jan-2007
MORTON’S    Egypt    197504    11-Mar-2007    197504    10-May-2009 MORTON’S and
Design    Egypt    169688    22-Sep-2004    169688    26-Oct-2009 MORTON’S THE
STEAKHOUSE    Egypt    169689    22-Sep-2004    169689    26-Oct-2009 MORTON’S
THE STEAKHOUSE    European Community    3937885    19-Jul-2004    3937885   
11-Apr-2005 MORTON’S and Design    European Community    3951291    20-Jul-2004
   3951291    05-Jun-2010 MORTON’S OF CHICAGO    Finland    T199800345   
29-Jan-1998    212459    31-Dec-1998 MORTON’S    France    97688549   
23-Jul-1997    97688549    02-Jan-1998 MORTON’S    France    07/3483711   
07-Aug-2000    073483711    03-Aug-2007 MORTON’S OF CHICAGO    Germany   
M70324/42WZ    10-Jul-1991    2099094    23-Feb-1996 MORTON’S    Germany   
30639039.6    22-Jun-2006    30639039    25-Aug-2006 MORTON’S    Guam         
SM8003583    26-Feb-2008 MORTON’S and Design    Guatemala    6221-2004   
23-Aug-2004    165402    28-Aug-2009 MORTON’S    Guatemala    2168-98   
23-Mar-1998    112237    10-Aug-2001 MORTON’S OF CHICAGO    Guatemala    2166-98
   23-Mar-1998    112235    10-Aug-2001 MORTON’S OF CHICAGO and Design   
Guatemala    2170-98    23-Mar-1998    111135    19-Jun-2001 MORTON’S THE
STEAKHOUSE    Guatemala    6220-2004    23-Aug-2004    135741    17-May-2005
MORTON’S OF CHICAGO and Design    Hong Kong    12004/1999    02-Sep-1999   
13550/2000    12-Oct-2000 CHICAGO MORTON’S In Chinese Characters    Hong Kong   
14940/2000    10-May-2000    14940/2000    03-Nov-2000 MORTON’S    Hong Kong   
10843/1996    30-Aug-1996    199708337    19-Aug-1997 MORTON’S OF CHICAGO   
Hong Kong    12003/99    02-Sep-1999    14653/2000    03-Nov-2000 MORTON’S   
Hong Kong    10148/2000    10-May-2000    14939/2000    13-Nov-2000 THE REWARD
   Hong Kong    2001/12904    07-Mar-2001    5411/2002    07-Mar-2001 MORTON’S
THE STEAKHOUSE    Hong Kong    300254880    23-Jul-2004    300254880   
23-Jul-2004 MORTON’S and Design    Hong Kong    300254899    23-Jul-2004   
300254899    23-Jul-2004 MORTON’S LEGENDARY HOT CHOCOLATE CAKE    Hong Kong   
300755604    07-Nov-2006    300755604    07-Nov-2006 MORTON’S    Hungary   
M0602517    21-Jul-2006    190381    02-Aug-2007 MORTON’S OF CHICAGO    Hungary
   M9702464    08-Jul-1997    154185    01-Oct-1998 MORTON’S OF CHICAGO and
Design    Hungary    M9702463    08-Jul-1997    154190    01-Oct-1998 MORTON’S
   Hungary    M9702465    08-Jul-1997    154186    01-Oct-1998 MORTON’S THE
STEAKHOUSE    India    1374784    01-Aug-2005    1374784    31-Dec-2007



--------------------------------------------------------------------------------

MORTON’S and Design    India    1374786    01-Aug-2005    1374786    25-Aug-2008
MORTON’S    India    1374782    01-Aug-2005    1374782    27-Mar-2007 Morton’s
vs. Lone Star Restaurants    India    1506910          MORTON’S    Indonesia   
97/8435    05-May-1997    412024    16-Mar-1998 MORTON’S THE STEAKHOUSE   
Indonesia    J00042153521701    29-Jul-2004    IDM000067001    29-Jul-2004
MORTON’S and Design    Indonesia    J00042153421700    29-Jul-2004   
IDM000067000    29-Jul-2004 MORTON’S    Ireland    2006/01393    15-Jun-2006   
234417    15-Jun-2006 MORTON’S    Ireland    97/2441    30-Jun-1997    206178   
30-Jun-1997 MORTON’S    Israel    113412    04-Jul-1997    113412    04-Aug-1999
MORTON’S OF CHICAGO and Design    Israel    113414    04-Jul-1997    113414   
04-Aug-1999 MORTON’S OF CHICAGO    Israel    113413    04-Jul-1997    113413   
04-Aug-1999 MORTON’S and Design    Israel    173728    28-Jul-2004    173728   
04-Aug-2005 MORTON’S THE STEAKHOUSE    Israel    173729    28-Jul-2004    173729
   07-Nov-2005 MORTON’S    Italy    RM2006C006002    23-Oct-2006       MORTON’S
   Italy    RM97C003425    11-Jul-1997    783065    01-Jun-1999 MORTON’S   
Jamaica    51759    11-Mar-2008    51759    11-Mar-2008 MORTON’S THE STEAKHOUSE
   Japan    2004-066796    20-Jul-2004    4841166    25-Feb-2005 MORTON’S and
Design    Japan    2004-066798    20-Jul-2004    4841168    25-Feb-2005 MORTON’S
OF CHICAGO and Design    Japan    2004-066797    20-Jul-2004    4841167   
25-Feb-2005 MORTON’S (KATAKANA)    Japan    2000-051778    12-May-2000   
4492956    19-Jul-2001 MORTON’S OF CHICAGO (Katakana)    Japan    2000-051777   
12-May-2000    4492955    19-Jul-2001 MORTON’S OF CHICAGO    Japan    106538/94
   20-Oct-1994    4019846    27-Jun-1997 MORTON’S    Japan    106539/94   
20-Oct-1994    4019847    27-Jun-1997 MORTON’S    Jordan    99371    08-Apr-2008
   99371    08-Apr-2008 MORTON’S    Korea, Republic of    10532/1998   
15-Dec-1998    57009    11-Oct-1999 MORTON’S and Design    Korea, Republic of   
41-2004-0016148    23-Jul-2004    121936    06-Oct-2005 MORTON’S THE STEAKHOUSE
   Korea, Republic of    41-2004-0016149    23-Jul-2004    121937    06-Oct-2005
MORTON’S    Korea, Republic of    10299/2005    04-May-2005    132374   
24-May-2006 MORTON’S THE STEAKHOUSE    Kuwait    66976    30-Oct-2004    55906
   30-Oct-2004 MORTON’S and Design    Kuwait    66975    30-Oct-2004    55905   
30-Oct-2004 MORTON’S and Design    Macau    N/14432    22-Jul-2004    N/14432   
05-Nov-2004 MORTON’S THE STEAKHOUSE    Macau    N/14433    22-Jul-2004   
N/14433    05-Nov-2004 MORTON’S OF CHICAGO and Design    Macau    N/002968   
26-Dec-1997    N/2968    05-Jan-1999 MORTON’S OF CHICAGO    Macau    N/002967   
26-Dec-1997    N/2967    05-Jan-1999 MORTON’S    Macau    N/002966   
26-Dec-1997    N/2966    05-Aug-1998 MORTON’S OF CHICAGO and Design    Malaysia
   98/04536    10-Apr-1998    98004536    05-Dec-2007 MORTON’S OF CHICAGO   
Malaysia    98/04535    10-Apr-1998    98004535    10-Apr-1998 MORTON’S   
Malaysia    98/04534    10-Apr-1998    98004534    10-Apr-1998 MORTON’S and
Design    Malaysia    2004/10537    23-Jul-2004    4010537    23-Jul-2004
MORTON’S THE STEAKHOUSE    Malaysia    2004/10538    23-Jul-2004    4010538   
23-Jul-2004 MORTON’S and Design    Malaysia    08001837    30-Jan-2008   
08001837    30-Jan-2008 MORTON’S THE STEAKHOUSE    Malaysia    08001839   
30-Jan-2008    08001839    03-May-2018 MORTON’S    Malaysia    08001838   
30-Jan-2008    08001838    08-Jul-2010 MORTON’S OF CHICAGO    Mexico    499393
   01-Aug-2001    903612    01-Aug-2001



--------------------------------------------------------------------------------

MORTON’S OF CHICAGO and Design    Mexico    499392    01-Aug-2001    788334   
28-Apr-2003 MORTON’S THE STEAKHOUSE    Mexico    679558    29-Sep-2004    855327
   19-Oct-2004 BAR 12 21    Mexico    975745    24-Nov-2008    1100399   
19-May-2009 MORTON’S THE STEAKHOUSE    Mexico    1040286    12-Oct-2009      
MORTON’S THE STEAKHOUSE    Mexico    1040285    12-Oct-2009       MORTON’S THE
STEAKHOUSE    Mexico    1040287    12-Oct-2009    1159197    21-May-2010
MORTON’S THE STEAKHOUSE    Mexico    1040288    12-Oct-2009    1159198   
21-May-2010 MORTON’S THE STEAKHOUSE    Mexico    1040289    12-Oct-2009   
1159199    21-May-2010 MORTON’S THE STEAKHOUSE    Mexico    1040290   
12-Oct-2009    1159778    24-May-2010 MORTON’S and Design    Mexico    679556   
29-Sep-2004    887117    21-Jun-2005 MORTON’S    Mexico    677485    17-Sep-2004
   886001    16-Jun-2005 MORTON’S THE STEAKHOUSE    Norway    200407188   
20-Jul-2004    227687    12-Aug-2005 MORTON’S    Norway    97.5317   
02-Jul-1997    190582    04-Jun-1998 MORTON’S OF CHICAGO    Norway    97.5318   
02-Jul-1997    190583    04-Jun-1998 MORTON’S OF CHICAGO and Design    Norway   
97.5319    02-Jul-1997    190584    04-Jun-1998 MORTON’S    Norway    200508050
   31-Aug-2005    232453    08-May-2006 MORTON’S and Design    Norway   
200407189    20-Jul-2004    227686    12-Aug-2005 MORTON’S THE STEAKHOUSE   
Oman    47526    27-Oct-2007       MORTON’S    Oman    47525    27-Oct-2007   
   MORTON’S and Design    Oman    47524    27-Oct-2007       MORTON’S OF CHICAGO
   Panama    152580    12-Jul-2006    152580    12-Jul-2006 MORTON’S and Design
   Panama    136615    05-Aug-2004    136615    05-Aug-2004 MORTON’S THE
STEAKHOUSE    Panama    137301    07-Sep-2004    137301    07-Sep-2004 MORTON’S
OF CHICAGO    Panama    92833    05-Mar-1998    92833    17-Aug-1999 MORTON’S   
Panama    92834    05-Mar-1998    92834    17-Aug-1999 MORTON’S OF CHICAGO and
Design    Panama    92831    05-Mar-1998    92831    05-Mar-1998 MORTON’S and
Design    Peru    254892    19-Sep-2005    40408    16-Dec-2005 MORTON’S THE
STEAKHOUSE    Peru    255066    21-Sep-2005    42781    10-Aug-2006 MORTON’S   
Peru    255170    21-Sep-2005    40482    13-Jan-2006 MORTON’S    Philippines   
4-2005-007416    03-Aug-2005    4-2005-007416    25-Dec-2006 MORTON’S and Design
   Philippines    4-2004-006820    30-Jul-2004    4-2004-006820    31-Dec-2005
MORTON’S THE STEAKHOUSE    Philippines    4-2004-06821    30-Jul-2004   
4-2004-006821    13-Jan-2006 MORTON’S OF CHICAGO    Philippines    123760   
18-Aug-1997    4-1997-123760    15-Jan-2002 MORTON’S    Poland    Z-175732   
10-Jul-1997    122396    18-Jul-2000 MORTON’S    Poland    Z-312251   
20-Jun-2006    201705    09-Oct-2008 MORTON’S    Portugal    408977   
08-Mar-2007    408977    18-Apr-2007 MORTON’S    Portugal    324789   
03-Jul-1997    324789    02-Feb-1998 MORTON’S    Puerto Rico    47958   
17-Aug-1999    47958    13-Jun-2001 MORTON’S and Design    Qatar    48129   
12-Dec-2007       MORTON’S    Qatar    48130    12-Dec-2007       MORTON’S THE
STEAKHOUSE    Qatar    48131    12-Dec-2007       MORTON’S    Romania   
M2005005297    04-May-2005    69964    04-May-2005 MORTON’S and Design   
Romania    M200406650    03-Aug-2004    63194    03-Aug-2004 MORTON’S    Romania
   48125    28-Jan-1998    34546    28-Jan-1998 MORTON’S THE STEAKHOUSE   
Romania    M200406651    03-Aug-2004    63437    03-Aug-2004 MORTON’S and Design
   Russian Federation    2004716828    27-Jul-2004    302929    16-Mar-2006
MORTON’S THE STEAKHOUSE    Russian Federation    2004716827    27-Jul-2004   
297557    02-Nov-2005



--------------------------------------------------------------------------------

MORTON’S (Cyrillic)    Russian Federation    98718729    27-Nov-1998    187804
   24-Apr-2000 MORTON’S    Russian Federation    98703553    03-Mar-1998   
201691    27-Apr-2001 MORTON’S OF CHICAGO and Design    Russian Federation   
98703562    03-Mar-1998    189225    31-May-2000 MORTON’S OF CHICAGO    Russian
Federation    98703554    03-Mar-1998    200662    23-Mar-2001 MORTON’S   
Russian Federation    2005720990    22-Aug-2005    316018    01-Nov-2006
MORTON’S    Saudi Arabia    98958    02-Aug-2005       MORTON’S and Design   
Saudi Arabia    92104    14-Sep-2004    825/11    13-Feb-2006 MORTON’S THE
STEAKHOUSE    Saudi Arabia    92105    14-Sep-2004    825/39    13-Feb-2006
MORTON’S THE STEAKHOUSE    Singapore    T04/11491I    14-Jul-2004    T04/11491I
   14-Jul-2004 MORTON’S    Singapore    T05/12377F    18-Jul-2005    T05/12377F
   18-Jul-2005 Morton’s of Chicago vs. Lone Star Restaurants Limited   
Singapore    T06/09668C          MORTON’S LEGENDARY HOT CHOCOLATE CAKE   
Singapore    T06/22561J    25-Oct-2006    T0622561J    25-Oct-2006 MORTON’S OF
CHICAGO    Singapore    S9724/96    12-Sep-1996    T96/09724B    12-Sep-1996
MORTON’S and Design    Singapore    T04/11489G    14-Jul-2004    T04/11489G   
14-Jul-2004 MORTON’S OF CHICAGO and Design    South Africa    98/01162   
29-Jan-1998    98/01162    11-Jul-2003 MORTON’S    South Africa    2005/15584   
28-Jul-2005    2005/15584    28-Jul-2005 MORTON’S and Design    South Africa   
2004/12309    21-Jul-2004    2004/12309    21-Jul-2004 MORTON’S THE STEAKHOUSE
   South Africa    2004/12310    21-Jul-2004    2004/12310    21-Jul-2004
MORTON’S OF CHICAGO    South Africa    98/01161    29-Jan-1998    98/01161   
11-Jul-2003 MORTON’S    Spain    2102709    04-Jul-1997    2102709   
22-Dec-1997 MORTON’S    St. Kitts and Nevis       17-Apr-2008    2008/0124S   
17-Apr-2008 MORTON’S THE STEAKHOUSE    St. Lucia    TM/2007/000010   
15-Jan-2007    TM/2007/000010    02-Aug-2007 MORTON’S    St. Lucia   
TM/2007/000009    15-Jan-2007    TM/2007/000009    02-Aug-2007 MORTON’S and
Design    St. Lucia    TM/2006/000391    20-Dec-2006    TM/2006/000391   
20-Dec-2006 MORTON’S    Sweden    2006/04963    16-Jun-2006    384102   
13-Oct-2006 MORTON’S    Switzerland    534909    06-May-2005    534909   
06-May-2005 MORTON’S and Design    Switzerland    54817/2004    19-Jul-2004   
525053    19-Jul-2004 MORTON’S OF CHICAGO and Design    Switzerland   
05296/1997    02-Jul-1997    447938    26-Jan-1998 MORTON’S OF CHICAGO   
Switzerland    05295/1997    02-Jul-1997    447877    23-Dec-1997 MORTON’S THE
STEAKHOUSE    Switzerland    54815/2004    19-Jul-2004    525018    19-Jul-2004
MORTON’S THE STEAKHOUSE    Taiwan    093033844    21-Jul-2004    1155138   
16-May-2005 MORTON’S    Taiwan    86005307    30-Jan-1997    99920   
01-Jun-1998 MORTON’S OF CHICAGO and Design    Taiwan    86005308    30-Jan-1997
   101288    01-Jul-1998 MORTON’S and Design    Taiwan    093033842   
21-Jul-2004    1149813    16-Apr-2005 MORTON’S OF CHICAGO and Design    Thailand
   335261    30-May-1997    6865    13-Oct-1998 MORTON’S    Thailand    335262
   30-May-1997    6933    26-Oct-1998 MORTON’S THE STEAKHOUSE    Thailand   
559900    23-Jul-2004    BOR26510    23-Jul-2004 MORTON’S and Design    Thailand
   559899    23-Jul-2004    BOR26170    23-Jul-2004 MORTON’S    Thailand   
686159    04-Feb-2008    BOR42769    16-Jun-2009 MORTON’S and Design    Thailand
   686158    04-Feb-2008    BOR42768    16-Jun-2009 MORTON’S THE STEAKHOUSE   
Thailand    686160    04-Feb-2008    BOR42770    16-Jun-2009 MORTON’S and Design
   Turkey    2004/23053    23-Jul-2004    2004/23053    23-Jul-2004



--------------------------------------------------------------------------------

MORTON’S    Turkey    2005/45604    20-Oct-2005    200545604    20-Oct-2005
MORTON’S THE STEAKHOUSE    Turkey    2004/23054    23-Jul-2004    2004/23054   
23-Jul-2004 MORTON’S OF CHICAGO    Turkey    97/009630    07-Jul-1997    184342
   07-Jul-1997 MORTON’S OF CHICAGO and Design    Turkey    97/009631   
07-Jul-1997    184388    07-Jul-1997 MORTON’S    Turkey    97/009629   
07-Jul-1997    186429    07-Jul-1997 MORTON’S and Design    Turks and Caicos
Islands    14698    22-Nov-2006    14698    22-Nov-2006 MORTON’S THE STEAKHOUSE
   Turks and Caicos Islands    14700    22-Nov-2006    14700    22-Nov-2006
MORTON’S    Turks and Caicos Islands    14699    22-Nov-2006    14699   
22-Nov-2006 MORTON’S    United Arab Emirates    86635    29-Oct-2006    86022   
13-Jan-2008 MORTON’S and Design    United Arab Emirates    64247    12-Oct-2004
   55548    15-Oct-2005 MORTON’S THE STEAKHOUSE    United Arab Emirates    64248
   12-Oct-2004    55547    12-Oct-2004 MORTON’S and Design    Venezuela   
15582-2004    27-Sep-2004    477    16-Feb-2006 MORTON’S    Venezuela    5571-98
   30-Mar-1998    S009803    20-Apr-1999 MORTON’S THE STEAKHOUSE    Venezuela   
15883/2004    27-Sep-2004    481    04-Sep-2006 MORTON’S THE STEAKHOUSE    Viet
Nam    4-2004-07597    30-Jul-2004    67484    21-Oct-2005 MORTON’S OF CHICAGO
and Design    Viet Nam    37391    19-Feb-1998    31943    01-Sep-1999 MORTON’S
OF CHICAGO    Viet Nam    37390    19-Feb-1998    31942    01-Sep-1999 MORTON’S
   Viet Nam    37389    19-Feb-1998    30872    13-May-1999 MORTON’S and Design
   Viet Nam    4-2004-07598    30-Jul-2004    67739    02-Nov-2005 MORTON’S   
Viet Nam    4-2005-05057    04-May-2005    76435    30-Oct-2006

2.) Unregistered Trademarks

In addition to any unregistered trademarks that have been applied for and are
listed on above in Schedule 4.7 (E) 1.) and that have not yet achieved
registration, Morton’s uses certain other unregistered trademarks in its
business from time-to-time.

3.) Domain Names

 

Domain Name

  

Account

     mortons.ae    Morton’s of Chicago (mortons) mortons.asia    Morton’s of
Chicago (mortons) mortons.cc    Morton’s of Chicago (mortons) mortons.ch   
Morton’s of Chicago (mortons) mortons.cn    Morton’s of Chicago (mortons)
mortons.co.at    Morton’s of Chicago (mortons) mortons.co.in    Morton’s of
Chicago (mortons) mortons.co.kr    Morton’s of Chicago (mortons) mortons.com.es
   Morton’s of Chicago (mortons) mortons.com.mx    Morton’s of Chicago (mortons)
mortons.com.pa    Morton’s of Chicago (mortons) mortons.com.pr    Morton’s of
Chicago (mortons) mortons.com.sg    Morton’s of Chicago (mortons)

 



--------------------------------------------------------------------------------

mortons.com.tr    Morton’s of Chicago (mortons) mortons.com.tw    Morton’s of
Chicago (mortons) mortons.de    Morton’s of Chicago (mortons) mortons.dk   
Morton’s of Chicago (mortons) mortons.es    Morton’s of Chicago (mortons)
mortons.fi    Morton’s of Chicago (mortons) mortons.fr    Morton’s of Chicago
(mortons) mortons.hk    Morton’s of Chicago (mortons) mortons.in    Morton’s of
Chicago (mortons) mortons.it    Morton’s of Chicago (mortons) mortons.jp   
Morton’s of Chicago (mortons) mortons.mobi    Morton’s of Chicago (mortons)
mortons.nl    Morton’s of Chicago (mortons) mortons.ru    Morton’s of Chicago
(mortons) mortons.se    Morton’s of Chicago (mortons) mortons.tv    Morton’s of
Chicago (mortons) mortons.tw    Morton’s of Chicago (mortons) mortons.ws   
Morton’s of Chicago (mortons) arniemortons.com    Morton’s The Steakhouse
(22764166) arniemortonssucks.com    Morton’s The Steakhouse (22764166)
bertolinis.net    Morton’s The Steakhouse (22764166) beststeakanywhere.com   
Morton’s The Steakhouse (22764166) hotelmorton.com    Morton’s The Steakhouse
(22764166) mortonhotel.com    Morton’s The Steakhouse (22764166)
mortons-steak-house.com    Morton’s The Steakhouse (22764166)
mortons-steak-housesucks.com    Morton’s The Steakhouse (22764166)
mortons-steakhouse.com    Morton’s The Steakhouse (22764166)
mortons-steakhousesucks.com    Morton’s The Steakhouse (22764166) mortons.com   
Morton’s The Steakhouse (22764166) mortonsblog.com    Morton’s The Steakhouse
(22764166) mortonscareers.com    Morton’s The Steakhouse (22764166)
mortonsofchicagosucks.com    Morton’s The Steakhouse (22764166)
mortonspaymentprocessing.com    Morton’s The Steakhouse (22764166)
mortonssteakhouse.com    Morton’s The Steakhouse (22764166)
mortonssteakssucks.com    Morton’s The Steakhouse (22764166) mortonsstinks.com
   Morton’s The Steakhouse (22764166) mortonsteaksucks.com    Morton’s The
Steakhouse (22764166) mortonsthesteakhouse.com    Morton’s The Steakhouse
(22764166) thebeststeakanywhere.com    Morton’s The Steakhouse (22764166)
thehotelmorton.com    Morton’s The Steakhouse (22764166) themortonhotel.com   
Morton’s The Steakhouse (22764166) trevi-italian.com    Morton’s The Steakhouse
(22764166) trevi-restaurant.com    Morton’s The Steakhouse (22764166)
treviitalian.com    Morton’s The Steakhouse (22764166)
treviitalianrestaurant.com    Morton’s The Steakhouse (22764166)

 



--------------------------------------------------------------------------------

(F) Trademark licenses

Morton’s of Chicago, Inc. grants trademark licenses to its marketing partners
and vendors in the ordinary course of business.

(G) Trade Secret Licenses - None

(H) Intellectual Property Exceptions

CURRENT TRADEMARK DISPUTES FOR MORTON’S OF CHICAGO, INC.

Lone Star/Landstorm

Summary: Multiple actions filed: 1) against the Company related to MORTON’S
trademark applications in foreign jurisdictions; and 2) by the Company related
to MORTON’S MEMBERS CLUB applications filed by Lone Star/Landstrom in various
jurisdictions.

Benelux-Successfully opposed Landstrom’s applications for all goods/services
except for education and training services.

China - Opposition filed against MORTON’S in Class 41, App. No. 5742311.
Awaiting action.

India - Opposition filed against MORTON’S in Classes 41 and 42, App.
No. 1506910. Awaiting action

Oman - Opposition filed against MORTON’S in Class 43, App. No. 42534. Awaiting
action

Qatar - Opposition filed against MORTON’S in Class 42, App. No. 42183. Awaiting
decision.

Singapore - The Company prevailed in its invalidation Action filed by the
Company against MORTON’S MEMBERS CLUB, Reg. No. T06/11218B. Only remaining
matter is obtaining Company’s costs/fees.

UAE - Opposition filed against MORTON’S in Class 41, App. No. 87711. Awaiting
action

Heibergs Dessertcirkus

The Company has opposed an application to register MORTEN HEIBERG for a variety
of food-related goods and services. The applicant has agreed not to use
“Morten’s” at all and will not open restaurants under the name MORTEN HEIBERG.
Settlement negotiations are ongoing and the opposition is suspended.

 



--------------------------------------------------------------------------------

Morton International/Morton Salt

Morton International has opposed the Company’s pending application for MORTON’S
THE STEAKHOUSE in which the Company sought to expand registration of the mark to
a wide variety of goods, including some seasonings. Settlement negotiations are
ongoing.

Morton’s of Chicago, Inc.

Settlement Agreements/Coexistence Agreements

 

Country

  

Action

  

Status

US    ConAgra v. MoC, Opposition in USPTO re MORTON    Settlement Agreement
(1988) US   

Conair v. MoC, Opposition in USPTO re

SAVOR THE GOOD LIFE

   Coexistence Agreement (2005) US    MoC v. Morton’s of Rockaway, District
Court - NJ    Settlement Agreement (2004) US    Mortons’ Wiscons Inn (no case)
   Agreement (2005) Argentina   

Oppositions Against Bodega Norton re

MORTON’S OF CHICAGO and

MORTON’S THE STEAKHOUSE

   Coexistence Agreement (2006) Canada    MoC v. Ausi Morton’s Steakhouse Inc.
  

Settlement Agreement (1996) and

subsequent Articles of Amendment

changing the Name to 1054613

Ontario Limited (12/23/1996)

Germany    MoC v. M Steakhouse Surf’ n Turf    Agreement (2002) Hong Kong   

MoC v. Aberdeen Marina Club Limited re

SNORTON’S dog bone logo

   Undertaking (2000)

 



--------------------------------------------------------------------------------

SCHEDULE 4.8

TO PLEDGE AND SECURITY AGREEMENT

Commercial Tort Claims

NONE

 



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of [mm/dd/yy] (as it may be from time to
time amended, amended and restated, modified or supplemented, the “Security
Agreement”), among MORTON’S OF CHICAGO, INC., an Illinois corporation (the
“Company”) and the other Grantors named therein, and GOLDMAN SACHS BANK USA, as
the Collateral Agent. Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of                  ,
20    .

 

[NAME OF GRANTOR] By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

  

Type of

Organization

  

Jurisdiction of

Organization

  

Chief Executive

Office/Sole Place

of Business (or

Residence if

Grantor is a

Natural Person)

  

Organization I.D.#

                                   

 

(B) Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Full Legal Name

  

Trade Name or Fictitious Business Name

        

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Name of Grantor

  

Date of Change

  

Description of Change

                 

 

(D) Agreements pursuant to which any Grantor is found as debtor within past five
(5) years:

 

Name of Grantor

  

Description of Agreement

        

 

(E) Financing Statements:

 

Name of Grantor

   Filing Jurisdiction(s)         

 

SUPPLEMENT TO SCHEDULE 4.1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.2

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

   Location of Equipment and Inventory         

 

SUPPLEMENT TO SCHEDULE 4.2-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.4

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

(A)

Pledged Stock:

Pledged Partnership Interests:

Pledged LLC Interests:

Pledged Trust Interests:

Pledged Debt:

Securities Account:

Commodities Accounts:

Deposit Accounts:

(B)

 

Name of Grantor

  

Date of Acquisition

  

Description of Acquisition

                 

(C)

 

Name of Grantor

  

Name of Issuer of Pledged LLC

Interest/Pledged Partnership Interest

        

 

SUPPLEMENT TO SCHEDULE 4.4-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

  

Description of Material Contract

        

 

SUPPLEMENT TO SCHEDULE 4.5-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.6

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

  

Description of Letters of Credit

        

 

SUPPLEMENT TO SCHEDULE 4.6-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.7

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

(A) Copyrights

 

(B) Copyright Licenses

 

(C) Patents

 

(D) Patent Licenses

 

(E) Trademarks

 

(F) Trademark Licenses

 

(G) Trade Secret Licenses

 

(H) Intellectual Property Exceptions

 

SUPPLEMENT TO SCHEDULE 4.7-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.8

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

  

Commercial Tort Claims

        

 

SUPPLEMENT TO SCHEDULE 4.8-1



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of
                    , 20     (this “Agreement”) among GOLDMAN SACHS BANK USA
(the “Pledgor”), as collateral agent for the Secured Parties, (the “Collateral
Agent”) and                     , a                      corporation (the
“Issuer”). Capitalized terms used but not defined herein shall have the meaning
assigned in that certain Pledge and Security Agreement dated as of December 9,
2010, among the Pledgor, the other Grantors party thereto and the Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of
                     shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Collateral Agent.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person.

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.

(d) This Agreement is the valid and legally binding obligation of the Issuer.

Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement between Issuer
and Pledgor now

 

EXHIBIT B-1



--------------------------------------------------------------------------------

existing or hereafter entered into, the terms of this Agreement shall prevail.
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence, willful misconduct or
breach of this Agreement and (b) the Pledgor, its successors and assigns shall
at all times indemnify and save harmless the Issuer from and against any and all
claims, actions and suits of others arising out of the terms of this Agreement
or the compliance of the Issuer with the terms hereof, except to the extent that
such arises from the Issuer’s negligence, willful misconduct or breach of this
Agreement, and from and against any and all liabilities, losses, damages, costs,
charges, counsel fees and other expenses of every nature and character arising
by reason of the same, until the termination of this Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:    [INSERT ADDRESS]    Attention:    Telecopier: Collateral Agent:   
Goldman Sachs Bank USA    6011 Connection Drive    Irving, Texas 75039   
Attention: Morton’s of Chicago, Account Manager    Telecopier: (972) 368-5099
Issuer:    [INSERT ADDRESS]    Attention:    Telecopier:

Any party may change its address for notices in the manner set forth above.

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated in
accordance with the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing. The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent’s security interest in the Pledged Shares in accordance with
the terms of the Security Agreement. The termination of this Control Agreement
shall not terminate the Pledged Shares or alter the obligations of the Issuer to
the Pledgor pursuant to any other agreement with respect to the Pledged Shares.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF PLEDGOR] By:  

 

Name:   Title:  

GOLDMAN SACHS BANK USA,

as Collateral Agent

By:  

 

Name:   Title:   [NAME OF ISSUER] By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Issuer]

Attention:                                         

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] and the undersigned (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to Pledged Shares (as
defined in the Uncertificated Control Agreement) from [the Pledgor]. This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [the Pledgor] pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Pledgor].

 

Very truly yours,

GOLDMAN SACHS BANK USA,

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT A-1